 

EXHIBIT 10.22

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 20,
2016, between Emerald Medical Applications Corp., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the “Offering”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

DEFINITIONS

 

Definitions. In addition to the terms defined elsewhere in this Agreement: (a)
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Notes (as defined herein), and (b) the following terms have
the meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are required by law or other governmental
action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligation to pay the Subscription
Amount at such Closing, and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the tenth Business Day following
the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commitment Shares” shall have the meaning ascribed to such term in Section
2.2(a)(x), which shares shall have an imputed per share value equal to the
Exercise Price as of the Closing Date for determination and calculation of
liquidated damages.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means, Law Office of Richard Rubin, 40 Wall Street, New York,
New York 10005, Attn: Richard Rubin, Esq., facsimile: 212-658-9867.

 

“Conversion Price” shall have the meaning ascribed to such term in the Notes.

 

“DGCL” means the Delaware General Corporation Law.

 

   

 

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(oo).

 

“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission with
respect to all of the Registrable Securities (as defined therein) without regard
to any cutbacks permitted therein, or (b) (i) all of the Underlying Shares have
been sold pursuant to Rule 144, or (ii) may be sold by the holders thereof
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions, and (c) Company counsel has delivered to the
Transfer Agent and Purchasers a standing written unqualified opinion that
resales may then be made by such holders of the Underlying Shares pursuant to an
effective Registration Statement or the exemption described in (b)(ii) above,
which opinion shall be in form and substance acceptable to such Purchasers.

 

“Escrow Agreement” means the escrow agreement to be employed in connection with
the sale of the Securities, a copy of which is annexed hereto as Exhibit C.

 

“Equity Line Holder Approval” means the acknowledgement from the counterparty to
the Outstanding Equity Line, a form of which is annexed hereto as Exhibit J.

 

“Equity Line of Credit” shall have the meaning ascribed to such term in Section
4.13.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, or employees of the Company, prior to and after the
Closing Date up to the amounts and on the terms set forth on Schedule 3.1(g)
consistent with past practices pursuant to the Stock Option Plan, attached
hereto as Exhibit K, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder (subject to adjustment for forward
and reverse stock splits and the like that occur after the date hereof) and
except as described below, other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities and any term thereof have not been
amended since the date of this Agreement to increase the number of such
securities or to decrease the issue price, exercise price, exchange price or
conversion price of such securities and which securities and the principal terms
thereof are set forth on Schedule 3.1(g), and described in the SEC Reports filed
not later than five (5) days before the Closing Date, (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall be intended to
provide to the Company substantial additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, (d) as set forth on Schedule
3.1(g), and (e) securities issued or issuable to the Purchasers and their
assigns pursuant to this Agreement, the Notes or the Warrants and other
Transaction Documents including without limitation, Section 4.17 and Section
4.23 herein, or upon exercise or conversion of any such securities. The
outstanding Equity Line is not an Exempt Issuance.

 

“Exercise Price” shall have the meaning ascribed to such term in the Warrants.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(nn).

 

“FDA Product” shall have the meaning ascribed to such term in Section 3.1(nn).

 

“FDCA” shall have the meaning ascribed to such term in Section 3.1(nn).

 

“Form 8-K” shall have the meaning ascribed to such term in Section 4.6.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“G&M” shall mean Grushko & Mittman, P.C., with offices located at 515 Rockaway
Avenue, Valley Stream, New York 11581, Fax: 212-697-3575.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Issuer Covered Person” shall have the meaning ascribed to such term in Section
3.1(oo).

 

“Legal Opinion” shall have the meaning ascribed to such term in Section
2.2(a)(ii).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(d).

 

   

 

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Listing Default” shall have the meaning ascribed to such term in Section
4.11(c).

 

“Lockup Agreement” means the form of Lockup Agreement annexed hereto as Exhibit
I.

 

“Majority in Interest” shall have the meaning ascribed to such term in Section
5.5.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(gg).

 

“Notes” means the senior secured convertible notes issuable pursuant to this
Agreement, in the form of Exhibit A hereto.

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Outstanding Equity Line” means the agreement to sell Common Stock of the
Company pursuant to the unamended terms of an Equity Purchase Agreement
described in and included as an exhibit to the Form 8-K filed by the Company
with the Commission on May 18, 2016.

 

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.17(a).

 

“Permitted Indebtedness” means (a) any liabilities for borrowed money or amounts
owed not in excess of $100,000 in the aggregate (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto) not affecting more than
$100,000 in the aggregate, except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; (c) the present value of any lease payments not in excess of
$100,000 due under leases required to be capitalized in accordance with GAAP;
and (d) any liabilities for borrowed money that are junior to the Note pursuant
to an intercreditor agreement acceptable to Purchasers and the holders of which
are not granted any security interest.

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien, and (c) Liens
in connection with Permitted Indebtedness under clauses (a) and (b) thereunder,
and Liens incurred in connection with Permitted Indebtedness under clause (c)
thereunder, provided that such Liens are not secured by assets of the Company or
its Subsidiaries other than the assets so acquired or leased.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.17(b).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Pro-Rata Portion” shall have the meaning ascribed to such term in Section
4.17(e).

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit D
attached hereto.

 

   

 

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all Notes, ignoring
any conversion or exercise limits set forth therein, and assuming that any
previously unconverted Notes will be held until the third anniversary of the
issue date of such Notes.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Notes, the Warrants, Commitment Shares and the Underlying
Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement to be employed in connection
with the sale of the Securities, a copy of which is annexed hereto as Exhibit E.

 

“Short Sales” means “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, swaps and similar arrangements (including
on a total return basis) whether such transactions are made through U.S. or
non-U.S. broker dealers or foreign regulated brokers. 

 

“Stock Option Plan” means the Company’s 2015 Employee Stock Option Plan, a copy
of which is annexed hereto as Exhibit K.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Notes and Warrants purchased hereunder at the Closing as specified
below such Purchaser’s name on the signature page of this Agreement and next to
the heading “Subscription Amount,” in United States dollars and in immediately
available funds.

 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.17(a).

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.17(b).

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

 

“Termination Date” shall have the meaning ascribed to such term in Section 2.1.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
or the OTCQX (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Security Agreement, the Notes, the Warrants, Lockup Agreements, the Escrow
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

 

“Transfer Agent” means Transfer Online and any successor transfer agent of the
Company.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Notes and upon exercise of the Warrants and issued and
issuable in lieu of the cash payment of interest on the Notes in accordance with
the terms of the Notes, the Commitment Shares and any other shares of Common
Stock issued or issuable to a Purchaser in connection with or pursuant to the
Securities or Transaction Documents.

 

“Unlegended Shares” shall have the meaning ascribed to such term in Section
4.1(d).

 

   

 

 

“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.13.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if any of the NASDAQ markets or exchanges is not a Trading Market,
the volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the OTC Bulletin Board, (c) if the Common Stock is
not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported on the OTCQX, OTCQB or OTC Pink
Marketplace maintained by the OTC Markets Group, Inc. (or a similar organization
or agency succeeding to its functions of reporting prices), the volume weighted
average price of the Common Stock on the first such facility (or a similar
organization or agency succeeding to its functions of reporting prices), or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Purchasers
of a Majority in Interest then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof in the
forms of Exhibits B-1 and B-2 attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

PURCHASE AND SALE

 

Closing. On the Closing Date, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, an aggregate of $440,000 principal
amount of Notes (inclusive of due diligence fee of $40,000 deemed paid as a
Subscription Amount in the form of a Note) and Warrants as determined pursuant
to Section 2.2(a) (such purchase and sale being the “Closing”). Each Purchaser
shall deliver to the Escrow Agent such Purchaser’s Subscription Amount, and the
Company shall deliver to each Purchaser its respective Note and Warrants, as
determined pursuant to Section 2.2(a), and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the Closing.
Upon satisfaction of the covenants and conditions set forth in Sections 2.2 and
2.3, the Closing shall occur at the offices of G&M or such other location as the
parties shall mutually agree. Notwithstanding anything herein to the contrary,
the Closing Date shall occur on or before June 30, 2016 (the “Termination
Date”). If the Closing is not held on or before the Termination Date, the
Company shall cause all subscription documents and funds to be returned, without
interest or deduction to each prospective Purchaser.

 

Deliveries.

 

(a)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

 

(i)            this Agreement duly executed by the Company;

 

(ii)           a legal opinion of Company Counsel, substantially in the form of
Exhibit F attached hereto;

 

(iii)          a Note with a principal amount equal to each Purchaser’s
Subscription Amount registered in the name of such Purchaser;

 

(iv)          Warrants in the form of Exhibit B-1 and Exhibit B-2 hereto
registered in the names of such Purchaser to purchase up to a number of shares
of Common Stock equal to 100% of such Purchaser’s Subscription Amount divided by
the Conversion Price in effect on the Trading Day immediately preceding the
Closing Date with a per share Exercise Price equal to the greater of (A) $0.80,
or (B) 105% of the closing price of the Common Stock as reported by Bloomberg LP
for the Trading Day immediately preceding the Closing Date, subject to
adjustment as provided therein;

 

   

 

 

(v)           the Security Agreement duly executed by the Company;

 

(vi)          the Registration Rights Agreement duly executed by the Company;

 

(vii)         the Escrow Agreement duly executed by the Company and Escrow
Agent;

 

(viii)        the Lockup Agreement signed by each of the holders of the
Company’s securities identified on Schedule 2.2(a)(viii);

 

(ix)          the Equity Line Holder Approval;

 

(x)           one hundred and twenty-five thousand (125,000) shares of Common
Stock issued in the name of Alpha Capital Anstalt;

 

(xi)           a certificate of the Principal Executive Officer and Chief
Executive Officer (each as defined in the Exchange Act) of the Company, dated as
of the Closing Date, in which such officer shall certify that the conditions set
forth in Section 2.3(b) have been fulfilled; and

 

(xii)         Secretary’s certificate containing (i) copies of the text of the
resolutions by which the corporate action on the part of the Company necessary
to approve this Agreement and the other Transaction Documents and the
transactions and actions contemplated hereby and thereby, which shall be
accompanied by a certificate of the corporate secretary or assistant corporate
secretary of Company dated as of the Closing Date certifying to the Purchasers
that such resolutions were duly adopted and have not been amended or rescinded,
(ii) an incumbency certificate dated as of the Closing Date executed on behalf
of Company by its corporate secretary or one of its assistant corporate
secretaries certifying the office of each officer of Company executing this
Agreement, or any other agreement, certificate or other instrument executed
pursuant hereto, and (iii) copies of (A) the Company’s Certificate of
Incorporation and bylaws in effect on the Closing Date, and (B) the certificate
evidencing the good standing of Company as of a day within five (5) Business
Days prior to the Closing Date.

 

(b)          On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:

 

this Agreement duly executed by such Purchaser;

 

the Registration Rights Agreement duly executed by such Purchaser;

 

such Purchaser’s Subscription Amount by wire transfer or as otherwise permitted
under the Escrow Agreement, to the Escrow Agent;

 

the Escrow Agreement duly executed by such Purchaser; and

 

the Security Agreement duly executed by each Purchaser and the Collateral Agent.

 

Closing Conditions.

 

(a)          The obligations of the Company hereunder to effect the Closing are
subject to the following conditions being met:

 

the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Purchasers contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

the delivery by each Purchaser of the items set forth in Section 2.2(b) of this
Agreement.

 

(b)          The respective obligations of a Purchaser hereunder to effect the
Closing, unless waived by such Purchaser, are subject to the following
conditions being met:

 

the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

   

 

 

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

the Company shall have received executed signature pages to this Agreement with
an aggregate cash Subscription Amount of not less than $440,000 prior to the
Closing;

 

the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;

 

there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and

 

from the date hereof to the Closing Date, trading in the Common Stock shall not
have been suspended by the Commission or the Company’s principal Trading Market,
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing. 

 

REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties of the Company. Except as set forth in the SEC
Reports or the Disclosure Schedules, which Disclosure Schedules shall be deemed
a part hereof and shall qualify any representation made herein only to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:

 

Subsidiaries. All of the direct and indirect subsidiaries of the Company and the
Company’s ownership interests therein are set forth on Schedule 3.1(a). The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

Organization and Qualification. The Company and each Subsidiary is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and each Subsidiary is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to result in: (i) a material adverse effect
on the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business, or
condition (financial or otherwise) of the Company and each Subsidiary, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and, no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

   

 

 

No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration,
adjustment, exchange, reset, exercise or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt, equity or other
instrument (evidencing Company or Subsidiary equity, debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clause (iii), such as would not reasonably be expected to
result in a Material Adverse Effect.

 

Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local, foreign
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings with the Commission pursuant to the Registration
Rights Agreement, (ii) the filings required pursuant to Section 4.6 of this
Agreement, (iii) the filing of Form D with the Commission and such filings as
are required to be made under applicable state securities laws, and (iv) the
Equity Line Holder Approval. The Company represents that neither the Company nor
any Subsidiary requires or will require the approval of the Office of the Chief
Scientist of the State of Israel or the General Secretarial for Research and
Technology of Greece, or any similar agency or Person to enter into and fulfill
the Company’s obligations pursuant to the Transaction Documents.

 

Issuance of the Securities. The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restriction on transfer arising pursuant
to applicable securities laws. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to the Required Minimum on the date hereof.

 

Capitalization. The capitalization of the Company is as set forth in
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act. Except as set forth on
Schedule 3.1(g), no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed on Schedule
3.1(g), there are no outstanding options, employee or incentive stock option
plans, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. Except as set forth on Schedule 3.1(g), the issuance
and sale of the Securities will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Except as contemplated by
Section 3.1(e), no further approval or authorization of any stockholder, the
Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

   

 

 

SEC Reports; Financial Statements. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein filed not later than five (5) days prior to
the date hereof, being collectively referred to herein as the “SEC Reports”) on
a timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be in compliance with all its reporting requirements under the Securities Act
and Exchange Act.

 

Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof or on Schedule 3.1(i): (i) there has been no event, occurrence or
development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate except
pursuant to the Stock Option Plan as set forth on Schedule 3.1(i). The Company
does not have pending before the Commission any request for confidential
treatment of information. Except for the issuance of the Securities contemplated
by this Agreement, or as set forth on Schedule 3.1(i), no event, liability,
fact, circumstance, occurrence or development has occurred or exists or is
reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least two Trading Days prior to the
date that this representation is made.

 

Litigation. Except as set forth in the SEC Reports, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. Except as set
forth in the SEC Reports, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

   

 

 

Labor Relations. No labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company or any Subsidiary,
which would reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

Compliance. To the Company’s knowledge, neither the Company nor any Subsidiary,
except as disclosed on Schedule 3.1(l): (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as would not reasonably be expected to result
in a Material Adverse Effect.

 

Regulatory Permits. The Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits would not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

 

Title to Assets. Except as disclosed on Schedule 3.1(n), the Company and each
Subsidiary have good and marketable title in fee simple to all real property (if
any) owned by them and good and marketable title in all personal property owned
by them that is material to the business of the Company and each Subsidiary, in
each case free and clear of all Liens, except for Permitted Liens and (i) Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and each Subsidiary and (ii) Liens for the payment of federal, state or
other taxes, for which appropriate reserves have been made in accordance with
GAAP and, the payment of which is neither delinquent nor subject to penalties.
Any real property and facilities held under lease by the Company and each
Subsidiary are held by them under valid, subsisting and enforceable leases with
which the Company and each Subsidiary are in compliance.

 

Intellectual Property. All of the Company’s and Subsidiary’s material
Intellectual Property Rights are disclosed as required in the SEC Reports.

 

The term “Intellectual Property Rights” means:

 

1.the name of the Company and each Subsidiary, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications of the Company and each Subsidiary (collectively, “Marks'');

 

2.all patents and patent applications of the Company and each Subsidiary
(collectively, “Patents'');

 

   

 

 

3.all copyrights in both published works and unpublished works of the Company
and each Subsidiary (collectively, “Copyrights”);

 

4.all rights in mask works of the Company and each Subsidiary (collectively,
“Rights in Mask Works''); and

 

5.all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets''); owned, used, or licensed by the
Company and each Subsidiary as licensee or licensor.

 

Agreements. Except as set forth in the SEC Reports, there are no outstanding
and, to Company’s knowledge, no threatened disputes or disagreements with
respect to any agreements relating to any Intellectual Property Rights to which
the Company is a party or by which the Company is bound.

 

Know-How Necessary for the Business. Except as set forth in the SEC Reports, the
Intellectual Property Rights are all those necessary for the operation of the
Company’s and Subsidiaries’ businesses as currently conducted or as represented
to the Purchaser to be conducted. Each of the Company and each Subsidiary is the
owner of all right, title, and interest in and to each of their respective
Intellectual Property Rights, free and clear of all Liens, and adverse claims,
and has the right to use all of the Intellectual Property Rights. To the
Company’s knowledge, no employee of the Company or any Subsidiary has entered
into any contract that restricts or limits in any way the scope or type of work
in which the employee may be engaged or requires the employee to transfer,
assign, or disclose information concerning his work to anyone other than the
Company or a Subsidiary.

 

Patents. Except as set forth in the SEC Reports, the Company and each Subsidiary
is the owner of all right, title and interest in and to each of the Patents,
free and clear of all Liens and adverse claims. All of the issued Patents are
currently in compliance with formal legal requirements (including payment of
filing, examination, and maintenance fees and proofs of working or use), are
valid and enforceable, and are not subject to any maintenance fees or taxes or
actions falling due within ninety days after the Closing Date. No Patent has
been or is now involved in any interference, reissue, reexamination, or
opposition proceeding. Except as set forth in the SEC Reports, to the Company’s
knowledge: (1) there is no potentially interfering patent or patent application
of any third party, and (2) no Patent is infringed or has been challenged or
threatened in any way. To the Company’s knowledge, none of the products
manufactured and sold, nor any process or know-how used, by the Company or any
Subsidiary infringes or is alleged to infringe any patent or other proprietary
right of any other Person.

 

Trademarks. The Company and each Subsidiary is the owner of all right, title,
and interest in and to each of the Marks, free and clear of all Liens and
adverse claims. All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date. No Mark has been or is now involved in any
opposition, invalidation, or cancellation and, to the Company’s knowledge, no
such action is threatened with respect to any of the Marks. To the Company’s
knowledge: (1) there is no potentially interfering trademark or trademark
application of any third party, and (2) no Mark is infringed or has been
challenged or threatened in any way. To the Company’s knowledge, none of the
Marks used by the Company and each Subsidiary infringes or is alleged to
infringe any trade name, trademark, or service mark of any third party.

 

   

 

 

Copyrights. The Company and each Subsidiary is the owner of all right, title,
and interest in and to each of the Copyrights, free and clear of all Liens and
adverse claims. All the Copyrights have been registered and are currently in
compliance with formal requirements, are valid and enforceable, and are not
subject to any maintenance fees or taxes or actions falling due within ninety
days after the Closing Date. To the Company’s knowledge, no Copyright is
infringed or has been challenged or threatened in any way. To the Company’s
knowledge, none of the subject matter of any of the Copyrights infringes or is
alleged to infringe any copyright of any third party or is a derivative work
based on the work of a third party. All works encompassed by the Copyrights have
been marked with the proper copyright notice.

 

Trade Secrets. With respect to each Trade Secret, the documentation relating to
such Trade Secret is current, accurate, and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the knowledge or memory of any individual. The Company has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets. The Company and each Subsidiary has good title and an absolute (but not
necessarily exclusive) right to use the Trade Secrets. The Trade Secrets are not
part of the public knowledge or literature, and, to the Company’s knowledge,
have not been used, divulged, or appropriated either for the benefit of any
Person (other the Company and each Subsidiary) or to the detriment of the
Company and each Subsidiary. No Trade Secret is subject to any adverse claim or
has been challenged or threatened in any way.

 

Insurance. The Company and each Subsidiary are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and each
Subsidiary are engaged, including, but not limited to, directors and officers
insurance coverage. Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.

 

Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $50,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company or any Subsidiary, and (iii) other employee benefits, including stock
option agreements under the Stock Option Plan or any other plan of the Company
except as disclosed on Schedule 3.1(g).

 

Sarbanes-Oxley; Internal Accounting Controls. The Company and each Subsidiary
are in material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and each Subsidiary maintain a system of internal accounting controls sufficient
to provide reasonable assurance that: (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and each Subsidiary have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and each Subsidiary and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and each Subsidiary as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

   

 

 

Certain Fees. Except as set forth on Schedule 3.1(s), no brokerage, finder’s
fees, commissions or due diligence fees are or will be payable by the Company or
any Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchasers shall have no
obligation with respect to any such fees or with respect to any claims made by
or on behalf of other Persons for fees of a type contemplated in this Section
3.1(s) that may be due in connection with the transactions contemplated by the
Transaction Documents. The Due Diligence Fee recipient identified on Schedule
3.1(s) will utilize its Note in lieu of a cash payment as such Due Diligence Fee
recipient’s Subscription Amount.

 

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

Registration Rights. Except in connection with the Outstanding Equity Line, no
Person has any right to cause the Company or any Subsidiary to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiary, except for the Purchasers.

 

Reporting Company/Shell Company. The Company is a publicly-held company subject
to reporting obligations pursuant to Sections 12(b) and 13 of the Exchange Act.
Pursuant to the provisions of the Exchange Act, the Company has timely filed all
reports and other materials required to be filed by the Company thereunder with
the SEC during the twelve months preceding the date of this Agreement. The
Company has no reason to believe that it will not in the year following the
Closing continue to be in compliance with all listing and reporting requirements
applicable to the Company as of the Closing Date and thereafter. As of a Closing
Date, the Company is not a “shell company” (as defined in Rule 405) of the
Securities Act, but is a “former shell company”.

 

Application of Takeover Protections. The Company and the Board of Directors will
have taken as of the Closing Date all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

 

Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, when taken together as a whole, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

 

   

 

 

No Integrated Offering. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the Offering of the
Securities to be integrated with prior offerings by the Company for purposes of:
(i) the Securities Act which would require the registration of any such
securities under the Securities Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

 

Solvency. Based on the consolidated financial condition of the Company as of the
Closing Date, and the Company’s good faith estimate of the fair market value of
its assets, after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder: (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule 3.1(z)
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$100,000 in the aggregate (other than trade accounts payable incurred in the
ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $100,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.
Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness except as set forth on Schedule 3.1(z)

 

Tax Status. Except for matters that would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, the
Company and its Subsidiaries each (i) has made or filed all United States
federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to the
knowledge of the Company or any Subsidiary, any agent or other person acting on
behalf of the Company or any Subsidiary, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

 

Accountants and Lawyers. The Company’s accounting firm is set forth on Schedule
3.1(cc) of the Disclosure Schedules. To the knowledge and belief of the Company,
such accounting firm: (i) is a registered public accounting firm as required by
the Exchange Act and (ii) shall express its opinion with respect to the
financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2016. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and such accountants.

 

   

 

 

Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

Acknowledgment Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(e) and 4.16 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents. There are no disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and the accountants and lawyers formerly or presently employed by the Company
and the Company is current with respect to any fees owed to its accountants and
lawyers which could affect the Company’s ability to perform any of its
obligations under any of the Transaction Documents. The Company acknowledges
that anything to the contrary in the Transaction Documents notwithstanding,
Purchaser may sell long any Underlying shares it anticipates receiving after
conversion of any part of a Note or exercise of a Warrant.

 

Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

Money Laundering. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

Stock Option Plans. Each stock option and similar security granted by the
Company was granted (i) in accordance with the terms of such any applicable
stock option plans and (ii) with an exercise price at least equal to the fair
market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
any stock option plan has been backdated. The Company has not knowingly granted,
and there is no and has been no Company policy or practice to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

   

 

 

Office of Foreign Assets Control. Neither the Company nor any Subsidiary nor, to
the Company's knowledge, any director, officer, agent, employee or affiliate of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).

 

Private Placement. Assuming the accuracy of the Purchasers’ representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

 

No General Solicitation. Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

 

Indebtedness and Seniority. As of the date hereof, all Indebtedness and Liens of
the Company and the principal terms thereof are set forth on Schedule 3.1(ll).
Except as set forth on Schedule 3.1(ll), as of the Closing Date, no Indebtedness
or other equity of the Company is or will be senior to the Notes in right of
payment, whether with respect to interest or upon liquidation or dissolution, or
otherwise, other than indebtedness secured by purchase money security interests
(which is senior only as to underlying assets covered thereby) and capital lease
obligations (which is senior only as to the property covered thereby).

 

Listing and Maintenance Requirements. The Common Stock is listed on the OTCQB
maintained by the OTC Markets Group Inc. under the symbol MRLA. Except as set
forth in the SEC Reports, the Company has not, in the twelve (12) months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.

 

FDA. The Company has no applications pending before the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) and none of the Company’s products are
subject to nor require the approval of the FDA.  The properties, business and
operations of the Company have been and are being conducted in accordance with
all applicable laws, rules and regulations of the FDA, except for any such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect.  The Company has not been informed by the FDA that the FDA will prohibit
the marketing, sale, license or use in the United States of any product proposed
to be developed, produced or marketed by the Company nor has the FDA expressed
any concern as to approving or clearing for marketing any product being
developed or proposed to be developed by the Company.

 

No Disqualification Events. With respect to the Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

 

Health Regulatory Matters. The Company and its Subsidiaries have complied in all
material respects with all statutes and regulations related to the research,
manufacture and sale of its products to the extent applicable to the Company’s
and its Subsidiaries’ activities. Items manufactured or under investigation by
the Company and its Subsidiaries comply with all applicable manufacturing
practices regulations and other requirements established by government
regulators in the jurisdictions in which the Company or its Subsidiaries
manufacture their products. Except as disclosed in the SEC Reports, the Company
is not and its Subsidiaries are not the subject of any investigation by any
competent authority with respect to the development, testing, manufacturing and
distribution of their products, nor has any investigation, prosecution, or other
enforcement action been threatened by any regulatory agency. Except as disclosed
in the SEC Reports, neither the Company nor any of its Subsidiaries has received
from any regulatory agency any letter or other document asserting that the
Company or any Subsidiary has violated any statute or regulation enforced by
that agency with respect to the development, testing, manufacturing and
distribution of their products. To the Company’s knowledge, research conducted
by or for the Company and its Subsidiaries has complied in all material respects
with all applicable legal requirements. To the Company’s knowledge, research
involving human subjects conducted by or for the Company and its Subsidiaries
has been conducted in compliance in all respects with all applicable statutes
and regulations governing the protection of human subjects and not involved any
investigator who has been disqualified as a clinical investigator by any
regulatory agency or has been found by any agency with jurisdiction to have
engaged in scientific misconduct.

 

   

 

 

Other Covered Persons. Except as set forth on Schedule 3.1(s) or to attorneys
for legal services, the Company is not aware of any person that has been or will
be paid (directly or indirectly) remuneration in connection with the sale of any
Regulation D Securities pursuant to this Agreement.

 

No Outstanding Variable Priced Equity Linked Instruments. As of the Closing Date
and for so long as Notes or Warrants are outstanding, the Company will not have
outstanding nor issuable any Variable Priced Equity Linked Instruments, nor any
debt or equity with anti-dilution, ratchet or reset rights, except as set forth
and described on Schedule 3.1(rr).

 

(ss)          Survival. The foregoing representations and warranties shall
survive the Closing.

 

Representations and Warranties of the Purchasers. Each Purchaser, for itself and
for no other Purchaser, hereby represents and warrants as of the date hereof and
as of the Closing Date to the Company as follows (unless as of a specific date
therein):

 

Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

Understandings or Arrangements. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Purchaser’s right to
sell the Securities pursuant to any registration statement or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

 

Purchaser Status. At the time such Purchaser was offered the Securities, it was,
and as of the date hereof it is, and on each date on which it exercises any
Warrants or converts any Notes it will be either: (i) an “accredited investor”
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act. Such
Purchaser has the authority and is duly and legally qualified to purchase and
own the Securities. Such Purchaser is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. Such Purchaser
has provided the information in the Accredited Investor Questionnaire attached
hereto as Exhibit G (the “Investor Questionnaire”). The information set forth on
the signature pages hereto and the Investor Questionnaire regarding such
Purchaser is true and complete in all respects. Except as disclosed in the
Investor Questionnaire, such Purchaser has had no position, office or other
material relationship within the past three years with the Company or Persons
(as defined below) known to such Purchaser to be affiliates of the Company, and
is not a member of the Financial Industry Regulatory Authority or an “associated
person” (as such term is defined under the FINRA Membership and Registration
Rules Section 1011).

 

   

 

 

Experience of Such Purchaser. Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

Information on Company. Such Purchaser has been furnished with or has had access
to the EDGAR Website of the Commission to the Company’s filings made with the
Commission during the period from the date that is two years preceding the date
hereof through the tenth (10th) business day preceding the Closing Date
including the Company’s Annual Report on Form 10-K filed with the Commission on
March 31, 2016 and the Company's Quarterly Report on Form 10-Q filed with the
Commission on May 17, 2016 (hereinafter referred to collectively as the “SEC
Reports”). Purchasers are not deemed to have any knowledge of any information
not included in the SEC Reports unless such information is delivered in the
manner described in the next sentence.  In addition, such Purchaser may have
received in writing from the Company such other information concerning its
operations, financial condition and other matters as such Purchaser has
requested, identified thereon as OTHER WRITTEN INFORMATION (such other
information is collectively, the “Other Written Information”), and considered
all factors such Purchaser deems material in deciding on the advisability of
investing in the Securities.  Such Purchaser was afforded (i) the opportunity to
ask such questions as such Purchaser deemed necessary of, and to receive answers
from, representatives of the Company concerning the merits and risks of
acquiring the Securities; (ii) the right of access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable such Purchaser to
evaluate the Securities; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to acquiring the Securities.

 

Compliance with Securities Act; Reliance on Exemptions. Such Purchaser
understands and agrees that the Securities have not been registered under the
1933 Act or any applicable state securities laws, by reason of their issuance in
a transaction that does not require registration under the 1933 Act, and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Such Purchaser understands and agrees that the
Securities are being offered and sold to such Purchaser in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.

 

Communication of Offer. Such Purchaser is not purchasing the Securities as a
result of any “general solicitation” or “general advertising,” as such terms are
defined in Regulation D, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.

 

No Governmental Review. Such Purchaser understands that no United States federal
or state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the Offering.

 

   

 

 

No Conflicts. The execution, delivery and performance of this Agreement and
performance under the other Transaction Documents and the consummation by such
Purchaser of the transactions contemplated hereby and thereby or relating hereto
or thereto do not and will not (i) result in a violation of such Purchaser’s
charter documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Purchaser is a party, nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser). Such Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or perform under
the other Transaction Documents nor to purchase the Securities in accordance
with the terms hereof, provided that for purposes of the representation made in
this sentence, such Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.

 

(j)          Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with Purchaser, executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a written term sheet from the Company or
any other Person representing the Company setting forth the material terms of
the transactions contemplated hereby and ending immediately prior to the
execution hereof.

 

(k)          Survival. The foregoing representations and warranties shall
survive the Closing.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)          The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company, at the Company’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Purchaser under this Agreement and the other
Transaction Documents.

 

(b)          The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

   

 

 

(c)          Pledge. The Company acknowledges and agrees that a Purchaser may
from time to time pledge pursuant to a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of the
Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement and the Registration Rights Agreement and, if
required under the terms of such arrangement, such Purchaser may transfer pledge
or secure Securities to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration pursuant to a
Registration Rights Agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.

 

(d)          Legend Removal. Certificates evidencing the Underlying Shares shall
not contain any legend (“Unlegended Shares”) (including the legend set forth in
Section 4.1(b) hereof): (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Underlying Shares pursuant
to Rule 144, (iii) if such Underlying Shares are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Underlying Shares
and without volume or manner-of-sale restrictions or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. If all or any Notes are converted or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Underlying Shares, or if such
Underlying Shares may be sold under Rule 144 or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Underlying Shares shall be issued free of all legends. The Company agrees
that following such time as such legend is no longer required under this Section
4.1(c), it will, no later than five Trading Days following the delivery by a
Purchaser to the Company or the Transfer Agent of a certificate representing
Underlying Shares, as applicable, issued with a restrictive legend (such fifth
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends (however, the Corporation shall use reasonable
best efforts to deliver such shares within three (3) Trading Days). The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section 4.
Certificates for Underlying Shares subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System as
directed by such Purchaser.

 

(e)          Legend Removal Default. In addition to such Purchaser’s other
available remedies, provided the conditions for legend removal set forth in
Section 4.1(c) exist, the Company shall pay to a Purchaser, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Underlying Shares
(based on the higher of the actual purchase price, imputed value or VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day for each Trading Day after the Legend Removal Date
(increasing to $20 per Trading Day after the fifth Trading Day) until such
certificate is delivered without a legend. Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.          

 

   

 

 

(f)          DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

(g)          Injunction. In the event a Purchaser shall request delivery of
Unlegended Shares as described in this Section 4.1 and the Company is required
to deliver such Unlegended Shares, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Purchaser or anyone associated or
affiliated with such Purchaser has not complied with Purchaser’s obligations
under the Transaction Documents, or for any other reason, unless, an injunction
or temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such Unlegended Shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of such
Purchaser in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Underlying Shares (including imputed value of
the Commitment Shares) to be subject to the injunction or temporary restraining
order, or (ii) the VWAP of the Common Stock on the trading day before the issue
date of the injunction multiplied by the number of Unlegended Shares to be
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Purchaser to the extent Purchaser obtains judgment in
Purchaser’s favor.

 

(h)          Buy-In. In addition to any other rights available to Purchaser, if
the Company fails to deliver to a Purchaser Unlegended Shares as required
pursuant to this Agreement and after the Legend Removal Date the Purchaser, or a
broker on the Purchaser’s behalf, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock which the Purchaser was entitled to
receive in unlegended form from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Purchaser (in addition to any remedies available to
or elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares
(including imputed value of Commitment Shares) together with interest thereon at
a rate of 15% per annum accruing until such amount and any accrued interest
thereon is paid in full (which amount shall be paid as liquidated damages and
not as a penalty). For example, if a Purchaser purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to
$10,000 of purchase price of Shares delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Purchaser $1,000,
plus interest, if any. The Purchaser shall provide the Company written notice
indicating the amounts payable to the Purchaser in respect of the Buy-In.

 

(i)          Plan of Distribution. Each Purchaser, severally and not jointly
with the other Purchasers, agrees with the Company that such Purchaser will sell
any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance upon this understanding.

 

4.2          Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

4.3          Furnishing of Information; Public Information.

 

Until the earliest of the time that (i) no Purchaser owns Securities or (ii) the
Warrants have expired, the Company covenants to file all periodic reports with
the Commission pursuant to Section 15(d) of the Exchange Act and under Section
12(b) or 12(g) of the Exchange Act, maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act and file such reports even if the Company is not
then subject to the reporting requirements of the Exchange Act.

 

   

 

 

At any time commencing on the Closing Date and ending at such time that all of
the Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to two percent (2.0%) of the aggregate
principal amount of Notes and accrued interest thereon, aggregate Exercise Price
of Warrant Shares and imputed value of Commitment Shares held by such Purchaser
on the day of a Public Information Failure and on every thirtieth (30th) day
(pro-rated for periods totaling less than thirty days) thereafter until the
earlier of (a) the date such Public Information Failure is cured and (b) such
time that such public information is no longer required for the Purchasers to
transfer the Underlying Shares pursuant to Rule 144. The payments to which a
Purchaser shall be entitled pursuant to this Section 4.3(b) are referred to
herein as “Public Information Failure Payments.” Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
third (3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Purchaser’s
right to pursue actual damages for the Public Information Failure, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

 

4.4          Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction or to effectuate such other transaction unless
shareholder approval is obtained before the earlier of the closing of such
subsequent transaction or effectuation of such other transaction.

 

4.5          Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Notes set forth the totality of the procedures required of the Purchasers
in order to exercise the Warrants or convert the Notes. No additional legal
opinion, other information or instructions shall be required of the Purchasers
to exercise their Warrants or convert their Notes. The Company shall honor
exercises of the Warrants and conversions of the Notes and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

 

4.6          Securities Laws Disclosure; Publicity. The Company shall on or
before the fourth Trading Day following the Closing Date, file a Current Report
on Form 8-K including the Transaction Documents as exhibits thereto with the
Commission (“Form 8-K”). A form of the Form 8-K is annexed hereto as Exhibit H.
Such Exhibit H will be identical to the Form 8-K which will be filed with the
Commission except for the omission of signatures thereto by the Company and
auditors providing the financial statements. From and after the filing of the
Form 8-K, the Company represents to the Purchasers that it shall have publicly
disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any Subsidiary, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company and each Purchaser shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market unless the name of such Purchaser is already included in the
body of the Transaction Documents, without the prior written consent of such
Purchaser, except: (a) as required by federal securities law in connection with
the filing of final Transaction Documents with the Commission and (b) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b). The Company may file a Form 10-Q in
lieu of the Form 8-K provided such filing contains the content required to be
included in the Form 8-K and the Form 10-Q is filed not later than four (4)
Trading Day after the Form 8-K would otherwise have been filed.

 

   

 

 

4.7          Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.8          Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

4.9          Use of Proceeds. The Company shall use the net proceeds from the
sale of the Offering hereunder substantially for the purposes set forth on
Schedule 4.9 hereto and shall not use such proceeds: (a) for the satisfaction of
any portion of the Company’s debt except as disclosed on Schedule 4.9 (other
than payment of trade payables in the ordinary course of the Company’s business
and consistent with prior practices and repayment of certain debt as identified
and in the amounts set forth on Schedule 4.9), (b) for the redemption of any
Common Stock or Common Stock Equivalents, (c) for the settlement of any
outstanding litigation or (d) in violation of FCPA or OFAC regulations.

 

4.10        Indemnification of Purchasers. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its material representations,
warranties or covenants under the Transaction Documents. The indemnification
required by this Section 4.10 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

 

   

 

 

4.11          Reservation and Listing of Securities.

 

(a)          The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may then be required to fulfill its obligations in full under the
Transaction Documents, but not less than the Required Minimum.

 

(b)          If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Board of Directors shall amend the Company’s certificate
or articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date.

 

(c)          The Company shall prior to the Closing, if applicable: (i) in the
time and manner required by the principal Trading Market, prepare and file with
such Trading Market an additional shares listing application covering a number
of shares of Common Stock at least equal to the Required Minimum on the date of
such application, (ii) take all steps necessary to cause such shares of Common
Stock to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market. The Company will take all action necessary to
continue the listing or quotation and trading of its Common Stock on a Trading
Market until the later of (i) at least five years after the Closing Date, and
(ii) for so long as the Notes or Warrants are outstanding, and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. In the event the aforedescribed
listing is not continuously maintained for five years after the Closing Date and
for so long as Notes or Warrants are outstanding (a “Listing Default”), then in
addition to any other rights the Purchasers may have hereunder or under
applicable law, on the first day of a Listing Default and on each monthly
anniversary of each such Listing Default date (if the applicable Listing Default
shall not have been cured by such date) until the applicable Listing Default is
cured, the Company shall pay to each Purchaser an amount in cash, as partial
liquidated damages and not as a penalty, equal to 2% of the aggregate
Subscription Amount of Notes, conversion price of Conversion Shares, imputed
value of the Commitment Shares and purchase price of Warrant Shares held by such
Purchaser or which may be acquired upon exercise of Warrants on the day of a
Listing Default and on every thirtieth day (pro-rated for periods less than
thirty days) thereafter until the date such Listing Default is cured. If the
Company fails to pay any liquidated damages pursuant to this Section in a timely
manner, the Company will pay interest thereon at a rate of 1.5% per month
(pro-rated for partial months) to the Purchaser.

 

4.12          Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at a Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 

   

 

 

4.13          Subsequent Equity Sales. Except in connection with the Outstanding
Equity Line, from the date hereof until such time as the Notes and the Warrants
are no longer outstanding, the Company will not, without the consent of a
Majority in Interest, enter into any Equity Line of Credit or similar agreement,
issue or agree to issue floating or Variable Priced Equity Linked Instruments
nor issue or agree to issue any of the foregoing or equity with price reset
rights (subject to adjustment for stock splits, distributions, dividends,
recapitalizations and the like) (collectively, a “Variable Rate Transaction”).
For purposes hereof, “Equity Line of Credit” shall include any transaction
involving a written agreement between the Company and an investor or underwriter
whereby the Company has the right to “put” its securities to the investor or
underwriter over an agreed period of time and at an agreed price or price
formula, and “Variable Priced Equity Linked Instruments” shall include: (A) any
debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock or Common Stock Equivalents or any of the foregoing at a price that can be
reduced either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, or upon the issuance
of any debt, equity or Common Stock Equivalent, and (B) any amortizing
convertible security which amortizes prior to its maturity date, where the
Company is required or has the option to (or any investor in such transaction
has the option to require the Company to) make such amortization payments in
shares of Common Stock which are valued at a price that is based upon and/or
varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security (whether or not such
payments in stock are subject to certain equity conditions).  For purposes of
determining the total consideration for a convertible instrument (including a
right to purchase equity of the Company) issued, subject to an original issue or
similar discount or which principal amount is directly or indirectly increased
after issuance, the consideration will be deemed to be the actual net cash
amount received by the Company in consideration of the original issuance of such
convertible instrument. For so long as the Notes or Warrants are outstanding,
the Company will not, without the consent of a Majority in Interest, issue any
Common Stock or Common Stock Equivalents to officers, directors, and employees
of the Company unless such issuance is an Exempt Issuance or in the amounts and
on the terms set forth on Schedule 4.13. For so long as any Notes and Warrants
are outstanding, the Company will not amend the terms of any securities or
Common Stock Equivalents or of any agreement outstanding or in effect as of the
date of this Agreement pursuant to which same were or may be acquired without
the consent of a Majority in Interest, if the result of such amendment would be
at an effective price per share of Common Stock less than the higher of the
Conversion Price or Warrant Exercise Price in effect at the time of such
amendment. Except in connection with the Outstanding Equity Line, for so long as
any Notes and Warrants are outstanding, the Company will not issue any Common
Stock or Common Stock Equivalents, without the consent of a Majority in
Interest, if such issuance would be at an effective price per share of Common
Stock less than the higher of the Conversion Price or Exercise Price in effect
at the time of such issuance. The restrictions and limitations in this Section
4.13 are in addition to and shall apply whether or not a Purchaser exercises its
rights pursuant to Section 4.17 and Section 4.23.

 

4.14          Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration is also offered on a ratable basis to
all of the parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

4.15          Capital Changes. Until the one year anniversary of the Closing
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without ten (10) days prior written notice
to the Purchasers.

 

4.16          Certain Transactions and Confidentiality. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it,
nor any Affiliate acting on such Purchaser’s behalf or pursuant to any
understanding with such Purchaser will execute any purchases or sales, including
Short Sales, of any of the Company’s securities during the period commencing
with the execution of this Agreement and ending at such time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to a press release or Form 8-K as described in Section 4.6.  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to a press release or Form 8-K as described in
Section 4.6, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the Disclosure Schedules. Further, each Purchaser severally and
not jointly with the other Purchasers covenants that neither it, nor any of its
Affiliates will engage in any Short Sale transactions at any time while it
beneficially owns any Securities. Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to a press release or Form 8-K as described in Section 4.6, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to a press release or Form 8-K, and (iii) no
Purchaser shall have any duty of confidentiality to the Company or its
Subsidiaries after the filing of the Form 8-K.  Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.

 

   

 

 

4.17          Participation in Future Financing.

 

(a)          Until one year after the Effective Date of a Registration Statement
which registers all then outstanding or issuable Underlying Shares (without
giving effect to any cutback permissible pursuant to the Registration Rights
Agreement) upon any proposed issuance by the Company or any of its Subsidiaries
of Common Stock, Common Stock Equivalents for cash consideration, Indebtedness
or a combination thereof, other than (i) a rights offering to all holders of
Common Stock (which may include extending such rights offering to holders of
Notes), (ii) an Exempt Issuance, or (iii) in connection with the Outstanding
Equity Line (each a “Subsequent Financing”), the Purchasers shall have the right
to participate in up to an amount of the Subsequent Financing equal to 100% of
the Subsequent Financing (the “Participation Maximum”) pro rata to each other in
proportion to their Subscription Amounts on the same terms, conditions and price
provided for in the Subsequent Financing, unless the Subsequent Financing is an
underwritten public offering, in which case the Company shall notify each
Purchaser of such public offering when it is lawful for the Company to do so,
but no Purchaser shall be entitled to purchase any particular amount of such
public offering without the approval of the lead underwriter of such
underwritten public offering.

 

(b)          At least ten (10) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Purchaser. The requesting Purchaser shall be deemed to have acknowledged
that the Subsequent Financing Notice may contain material non-public
information. The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.

 

(c)          Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the tenth (10th) Trading Day after all of the Purchasers have
received the Pre-Notice that the Purchaser is willing to participate in the
Subsequent Financing, the amount of such Purchaser’s participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from a Purchaser as of such tenth
(10th) Trading Day, such Purchaser shall be deemed to have notified the Company
that it does not elect to participate.

 

(d)          If by 5:30 p.m. (New York City time) on the tenth (10th ) Trading
Day after all of the Purchasers have received the Pre-Notice, notifications by
the Purchasers of their willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may affect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice and the Purchasers shall
simultaneously affect their portion of such Subsequent Financing as set forth in
their notifications to the Company consistent with the terms set forth in the
Subsequent Financing Notice.

 

(e)          If by 5:30 p.m. (New York City time) on the fifteenth (15th)
Trading Day after all of the Purchasers have received the Pre-Notice, the
Company receives responses to a Subsequent Financing Notice from Purchasers
seeking to purchase more than the aggregate amount of the Participation Maximum,
each such Purchaser shall have the right to purchase its Pro Rata Portion (as
defined below) of the Participation Maximum.  “Pro Rata Portion” means the ratio
of (x) the principal amount of Notes purchased hereunder by a Purchaser
participating under this Section 4.17 and (y) the sum of the aggregate principal
amounts of Notes purchased hereunder by all Purchasers participating under this
Section 4.17..

 

(f)          The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.18, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within sixty (60) Trading
Days after the date of the initial Subsequent Financing Notice.

 

   

 

 

(g)          The Company and each Purchaser agree that if any Purchaser elects
to participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder (for avoidance of doubt, the securities
purchased in the Subsequent Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, this Agreement, without the prior written consent of such Purchaser.

 

(h)          Notwithstanding anything to the contrary in this Section 4.17 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the seventeenth (17th) Business Day following delivery of the
Subsequent Financing Notice. If by such seventeenth (17th) Business Day, no
public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by such Purchaser, such transaction shall be
deemed to have been abandoned and such Purchaser shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries.

 

4.18          Purchaser’s Exercise Limitations. The Company shall not effect
exercise of the rights granted in Sections 4.17 and 4.23 of this Agreement, and
a Purchaser shall not have the right to exercise any portion of such rights
granted in Sections 4.17 and 4.23 only to the extent that after giving effect to
such exercise, the Purchaser, would beneficially own in excess of the Beneficial
Ownership Limitation (as defined in the Note), applied in the manner set forth
in the Note. In such event the right by Purchaser to benefit from such rights or
receive shares in excess of the Beneficial Ownership Limitation shall be held in
abeyance until such times as such excess shares shall not exceed the Beneficial
Ownership Limitation, provided the Purchaser complies with the Purchaser’s other
obligations in connection with the exercise by Purchaser of its rights pursuant
to Sections 4.17 and 4.23.

 

4.19          Maintenance of Property. The Company shall and cause each
Subsidiary to keep all of its property, which is necessary or useful to the
conduct of its business, in good working order and condition, ordinary wear and
tear excepted.

 

4.20          Preservation of Corporate Existence. The Company shall preserve
and maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.21          DTC Program. At all times that Notes or Warrants are outstanding,
the Company shall employ as the transfer agent for its Common Stock and
Underlying Shares a participant in the Depository Trust Company Automated
Securities Transfer Program and cause the Common Stock and Underlying Shares to
be transferable pursuant to such program.

 

4.22          Reimbursement. If any Purchaser becomes involved in any capacity
in any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

   

 

 

4.23          Most Favored Nation Provision. From the date hereof and for so
long as a Purchaser holds any Securities, in the event that the Company issues
or sells any Common Stock or Common Stock Equivalents, if a Purchaser then
holding outstanding Securities reasonably believes that any of the terms and
conditions appurtenant to such issuance or sale are more favorable to such
investors than are the terms and conditions granted to the Purchasers hereunder,
upon notice to the Company by such Purchaser within five (5) Trading Days after
disclosure of such issuance or sale, the Company shall amend the terms of this
transaction as to such Purchaser only so as to give such Purchaser the benefit
of such more favorable terms or conditions. This Section 4.23 shall not apply
with respect to an Exempt Issuance. The Company shall provide each Purchaser
with notice of any such issuance or sale not later than ten (10) Trading Days
before such issuance or sale.

 

4.24          Indebtedness. For so long as a majority in original principal
amount of the Notes is outstanding, the Company will not incur any Indebtedness
other than Permitted Indebtedness, without the consent of the Majority in
Interest.

 

4.25          Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person not otherwise disclosed herein or in the SEC Reports.

 

4.26          Duration of Undertakings. Unless otherwise stated in this Article
IV, all of the Company’s undertakings, obligations and responsibilities set
forth in Article IV of this Agreement shall remain in effect for so long as any
Securities remain outstanding.

 

MISCELLANEOUS

 

Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before June 30,
2016; provided, however, that such termination will not affect the right of any
party to sue for any breach by any other party (or parties).

 

Fees and Expenses. At the Closing, the Company has agreed to pay G&M for the
legal fees in connection with G&M’s representation of Alpha Capital Anstalt (and
no other Purchasers except pursuant to the Escrow Agreement) and the Closing in
the amount of $10,000 (of which $5,000 has been paid). Except as expressly set
forth in the Transaction Documents and on Schedule 3.1(s), each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all Transfer Agent fees (including, without limitation,
any fees required for same-day processing of any instruction letter delivered by
the Company and any conversion or exercise notice delivered by a Purchaser),
stamp taxes and other taxes and duties levied in connection with the delivery of
any Securities to the Purchasers. All of the Purchasers are advised to seek the
advice of their own attorneys.

 

Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

   

 

 

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Emerald Medical Applications
Corp., c/o of Law Office of Richard Rubin, 40 Wall Street, New York, NY 10005,
Attn:Yair Fudim . , CEO, fax: 212-658-9867, with a copy by fax only to: Law
Office of Richard Rubin, 40 Wall Street, New York, NY 10005, Attn: Richard
Rubin, Esq., fax: 212-658-9867, and (ii) if to the Purchasers, to: the addresses
and fax numbers indicated on the signature pages hereto, with an additional copy
by fax only to (which shall not constitute notice): Grushko & Mittman, P.C., 515
Rockaway Avenue, Valley Stream, New York 11581, fax: (212) 697-3575. For so long
as any notice may or be required to be given to the Company pursuant to the
transaction documents, the Company will maintain an address for notice purposes
in New York, New York.

 

Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least a majority in
interest of the Securities then outstanding (the “Majority in Interest”), or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought. Whenever the term “consent of the Purchasers” or a similar
term is employed herein, it shall mean the consent of a Majority in Interest. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Purchaser (other than by merger). Following a
Closing, any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”

 

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.

 

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
action, suit or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then, in addition to the obligations of the Company under Section
4.10, the prevailing party in such action, suit or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

Survival. The representations and warranties contained herein shall survive the
Closing and the delivery of the Securities.

 

   

 

 

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Note or exercise
of a Warrant, the applicable Purchaser shall be required to return any shares of
Common Stock subject to any such rescinded conversion or exercise notice
concurrently with the return to such Purchaser of the aggregate Exercise Price
paid to the Company for such shares and the restoration of such Purchaser’s
right to acquire such shares pursuant to such Purchaser’s Warrant (including,
issuance of a replacement warrant certificate evidencing such restored right).

 

Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

Remedies. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

Payment Set Aside. To the extent that the Company makes a payment or payments to
any Purchaser pursuant to any Transaction Document or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

Usury. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the Closing Date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

 

   

 

 

Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through G&M.
The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

 

Equitable Adjustment. Trading volume amounts, price/volume amounts, the amount
of Warrants, the amount of shares of Common Stock identified in this Agreement,
Conversion Price, Exercise Price, Underlying Shares and similar figures in the
Transaction Documents shall be equitably adjusted (but without duplication) to
offset the effect of stock splits, similar events and as otherwise described in
this Agreement, Note and Warrants.

 

(Signature Pages Follow)

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

EMERALD MEDICAL APPLICATIONS CORP.   Address for Notice:           c/o Law
Office of Richard Rubin     40 Wall Street - 28th Floor     New York, NY 10005  
  Fax: 212-658-9867 /s/ Lior Wayn     Name: Lior Wayn     Title: Chief Executive
Officer           With a copy to (which shall not constitute notice):          
Law Office of Richard Rubin     40 Wall Street - 28th Floor     New York, NY
10005     Attn: Richard Rubin, Esq.     Fax: 212-658-9867    

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

   

 

 

[PURCHASER SIGNATURE PAGE TO EMERALD MEDICAL APPLICATIONS CORP.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

State of Residence of Purchaser:
_________________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

Subscription Amount: US$________________

 

Note principal amount: ___________________

 

Class A Warrants: ___________________

 

Class B Warrants: __________________

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

Date: ___________________________

 

[SIGNATURE PAGES CONTINUE]

 

   

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A Form of Note Exhibit B-1 Form of Class A Warrant Exhibit B-2 Form of
Class B Warrant Exhibit C Escrow Agreement Exhibit D Registration Rights
Agreement Exhibit E Form of Security Agreement Exhibit F Form of Legal Opinion
Exhibit G Form of Investor Questionnaire and   Rule 506 Bad Actor
Disqualification Questionnaire Exhibit H Form of Form 8-K Exhibit I Form of
Lockup Agreement Exhibit J Equity Line Holder Approval Exhibit K 2015 Stock
Option Plan     Schedule 2.2(a)(viii)   Schedule 3.1(a)   Schedule 3.1(g)  
Schedule 3.1(i)   Schedule 3.1(l)   Schedule 3.1(n)   Schedule 3.1(s)   Schedule
3.1(z)   Schedule 3.1(cc)   Schedule 3.1(ll)   Schedule 3.1(rr)   Schedule 4.9  
Schedule 4.13  

 

   

 

 

EMERALD SPA SCHEDULES

 

Schedule 2.2(a)(viii)

 

Schedule 2.2(a)(viii)         Lockup Providers

 

Name   Title Lior Wayn   CEO and Director Yair Fudim   Chairman Baruch Kfir  
Director Prof. Benad Goldwasser   Director Dr. Estery Giloz Ran   Director Adi
Zamir   Product Manager Emerald Ltd

 

   

 

 

Schedule 3.1(a)

 

Schedule 3.1(a)          The sole direct and indirect subsidiary of the Company
and the Company’s ownership interests therein are Emerald Medical Applications
Ltd, organized under the laws of Israeli (the "Subsidiary").The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of the Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

   

 

 

Schedule 3.1(g)

 

Schedule 3.1(g)          This Schedule 3.1(g) sets forth the issuance of shares
of Common Stock and options to officers, directors, or employees of the Company,
prior to and after the Closing Date up to the amounts and on the terms set forth
on Schedule 3.1(g).

 

Zaxis
International
Inc.
Cap Table -
June 7, 2016          Unit Warrants Class
C **              Restricted -
For Internal
Discussion
Only  Shares
outstanding*   warrants
Class A   Shares   Additional
Class A
Warrants
attached
to Class
C Unit
Warrants   Warrants
Class E
***   ESOP   Total                                Total   18,966,128  
 4,637,219    2,536,246    2,536,246    2,700,000    937,733    32,313,571 
Warrant and option Exercise Price       $0.80   $0.40   $0.80   $0.0001  
 Various      

 

* Shares outstanding include 5,474,545 shares issued to Lior Wayn     ** Class C
Unit Warrants are exercisable to purchase 2,536,246 units at an exercise price
of $0.40, each unit consisting of one share of Common Stock and one Class A
Warrant at an exercise price of $0.80, for a period of ninety (90) days
commencing ninety (90) days after the effective date by the SEC of this
Registration Statement       Please note that the Class C Warrants either have
expired or are about to expire. The Class C Warrant Holders have confirmed that
they have no intention to exercise and Class C Warrants.     *** Class E
Warrants exercisable to purchase 2,700,000 Shares, in three equal tranches of
900,000 Shares, at an exercise price of $0.0001 per Share upon achieving major
commercial milestones.

 

The table reflects:

 

(i)          all issuances, consistent with past practices, including securities
issuable upon the exercise or exchange of or conversion of any Securities issued
hereunder (subject to adjustment for forward and reverse stock splits and the
like that occur after the date hereof) and except as described below;

 

   

 

 

(ii)          other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this Agreement
and that have not been amended since the date of this Agreement to increase the
number of such securities or to decrease the issue price, exercise price,
exchange price or conversion price of such securities and which securities and
the principal terms thereof;

 

(iii)          all such issuances have been duly described in the SEC Reports
filed not later than five (5) days before the Closing Date;

 

(iv)          securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company [N/A}; and

 

(v)          securities issued or issuable to the Purchasers and their assigns
pursuant to this Agreement, the Notes or the Warrants and other Transaction
Documents.

 

The capitalization of the Company is as set forth in Schedule 3.1(g), as
follows:

Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued. 
 -    -  Common stock, $0.0001 par value; 490,000,000 shares authorized;
18,624,461 shares issued and outstanding at March 31, 2016          

 

The Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act, except for the grant of warrants to
Prof. Benad Goldwasser, the first tranche of 37,500 shares of which does not
vest until July 1, 2016 and the subscription from Ilan Malka in the amount of
$40,000 for a unit consisting of a convertible note and the Class A Common Stock
Purchase Warrants, a copy of which has been delivered.

 

No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed on Schedule
3.1(g) or the reports filed under the Exchange Act, there are no outstanding
options, employee or incentive stock option plans, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.

 

   

 

 

Schedule 3.1(i)

 

Schedule 3.1(i)          Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof or on Schedule 3.1(i):

 

(i)          there has been no event, occurrence or development that has had or
that would reasonably be expected to result in a Material Adverse Effect,

 

(ii)          the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, or (C) the convertible
note issued to Ilan Malka referred to in Schedule 3.1(g);

 

(iii)         the Company has not altered its method of accounting,

 

(iv)         the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock; and

 

(v)          the Company has not issued any equity securities to any officer,
director or Affiliate. The Company does not have pending before the Commission
any request for confidential treatment of information.

 

Except for the issuance of the Securities contemplated by this Agreement, or as
set forth on Schedule 3.1(i), no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its Subsidiaries or their
respective businesses, properties, operations, assets or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed prior to the date that this representation is made.

 

   

 

 

Schedule 3.1(l)

 

Schedule 3.1(l)          To the Company’s knowledge, neither the Company nor the
Subsidiary, except as disclosed on Schedule 3.1(l):

 

(i)           is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or Subsidiary under), nor has the Company or
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived),

 

(ii)          is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or

 

(iii)         is or has been in violation of any statute, rule, ordinance or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as would not reasonably be
expected to result in a Material Adverse Effect.

 

   

 

 

Schedule 3.1(n)

 

The Company and the Subsidiary have good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiary, in each case free and clear of all Liens, except for Permitted Liens
and Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiary. Any real property and facilities held under
lease by the Company and the Subsidiary are held by them under valid, subsisting
and enforceable leases with which the Company and the Subsidiary are in
compliance.

 

   

 

 

Schedule 3.1(s)

 

Schedule 3.1(s)          No brokerage, finder’s fees, commissions or due
diligence fees are or will be payable by the Company or the Subsidiary to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. As a result, the Purchasers shall have no obligation
with respect to any such fees or with respect to any claims made by or on behalf
of other Persons for fees of a type contemplated in this Section 3.1(s) that may
be due in connection with the transactions contemplated by the Transaction
Documents. The Due Diligence Fee recipient identified on Schedule 3.1(s) will
utilize its Note in lieu of a cash payment as such Due Diligence Fee recipient’s
Subscription Amount.

 

   

 

 

Schedule 3.1(z)

 

Schedule 3.1(z)          This Schedule 3.1(z) sets forth as of the date hereof
all outstanding secured and unsecured Indebtedness of the Company or its
Subsidiary, or for which the Company or the Subsidiary has commitments:

 

Emerald Medical Applications Corp.

June 7, 2016

      GoldMed Ltd. Convertible note  $ 75,000(3) Maz Partners Convertible note 
$80,000  Ilan Malca Convertible note  $40,000  Axel Springer Convertible note 
$ 29,719(1) Yaad Management, Capitalink and LA Pure Capital  $34,547  Chief
Scientist  $167,677(2) BB&Y Investments LLC  $10,000  Total  $436,943 

 

(1) Axel Springer Convertible Debt can be converted only into shares of Emerald
Ltd up to but not exceeding 4.5% of Emerald Ltd.

 

(2) Not convertible and only payable up to the extend of 3% of future revenues

 

(3) Controlled by Prof. Benad Goldwasser, director.

 

Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness except as set forth on Schedule 3.1(z)

 

   

 

 

Schedule 3.1(cc)

 

Schedule 3.1(cc)          The Company’s accounting firm is M&K CPAS LLC. To the
knowledge and belief of the Company, such accounting firm: (i) is a registered
public accounting firm as required by the Exchange Act and (ii) shall express
its opinion with respect to the financial statements to be included in the
Company’s Annual Report for the fiscal year ending December 31, 2016. There are
no disagreements of any kind presently existing, or reasonably anticipated by
the Company to arise, between the Company and such accountants.

 

   

 

 

Schedule 3.1(ll)

 

Schedule 3.1(ll)          As of the date hereof, all Indebtedness and Liens of
the Company and the principal terms thereof are set forth in Schedule 3.1(z) and
the Company's most recent Exchange Act Report.

 

No Indebtedness or other equity of the Company or the Subsidiary is or will be
senior to the Notes in right of payment, whether with respect to interest or
upon liquidation or dissolution, or otherwise, other than indebtedness secured
by purchase money security interests (which is senior only as to underlying
assets covered thereby) and capital lease obligations (which is senior only as
to the property covered thereby).

 

   

 

 

Schedule 3.1(rr)

 

Schedule 3.1(rr)          As of the Closing Date and for so long as Notes or
Warrants are outstanding, the Company will not have outstanding nor issuable any
Variable Priced Equity Linked Instruments, nor any debt or equity with
anti-dilution, ratchet or reset rights, except as set forth and described on
Schedule 3.1(rr).

 

   

 

 

Schedule 4.9

 

Up to $50,000 - satisfy pre-approved debts to unsecured lenders (BB&Y
Investments Ltd, LA Pure Capital Ltd, Yaad Management and consulting Ltd,
CapitaLink Ltd, Eliyahu Yoresh)

 

$350,000 - Monthly budget

 

·R&D and technical support team (2 software Engineers, one algorithm Engineer,
programmer) $20,000

·Uzbekistan Federal project implementation $5000

·US market penetration budget $20,000$

·Legal, Accounting (US& IL- review & Audit) including CFO, prepare, print and
submit SEC Filings -$10,000

·G&A – Including office rentals, Utilities, transportation $25,000

·Miscellaneous $10,000

 

   

 

 

Schedule 4.13

 

Except in connection with the Outstanding Equity Line, from the date of the
Closing until such time as the Notes and the Warrants are no longer outstanding,
the Company will not, without the consent of a Majority in Interest, enter into
any transaction of the types contemplated in Section 4.13.

 

For so long as the Notes or Warrants are outstanding, the Company will not,
without the consent of a Majority in Interest:

 

(i)          issue any Common Stock or Common Stock Equivalents to officers,
directors, and employees of the Company unless such issuance is an Exempt
Issuance or in the amounts and on the terms set forth on Schedule 4.13;

 

(ii)           amend the terms of any securities or Common Stock Equivalents or
of any agreement outstanding or in effect as of the date of this Agreement
pursuant to which same were or may be acquired without the consent of a Majority
in Interest, if the result of such amendment would be at an effective price per
share of Common Stock less than the higher of the Conversion Price or Warrant
Exercise Price in effect at the time of such amendment; and

 

(iii)          except in connection with the Outstanding Equity Line, issue any
Common Stock or Common Stock Equivalents if such issuance would be at an
effective price per share of Common Stock less than the higher of the Conversion
Price or Exercise Price in effect at the time of such issuance.

 

   

 

 

EXHIBIT F

 

ACCREDITED INVESTOR QUESTIONNAIRE

IN CONNECTION WITH INVESTMENT IN SECURED CONVERTIBLE NOTE

EMERALD MEDICAL APPLICATIONS CORP.,

A DELAWARE CORPORATION

 

PURSUANT TO SECURITIES PURCHASE AGREEMENT DATED JUNE 20, 2016

 

TO :Emerald Medical Applications Corp.

c/o Law Office of Richard Rubin

40 Wall Street - 28th Floor

New York, NY 10005

 

INSTRUCTIONS

 

PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable”, so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.

 

Your answers will be kept strictly confidential at all times. However, Emerald
Medical Applications Corp. (the “Company”) may present this Questionnaire to
such parties as it deems appropriate in order to assure itself that the offer
and sale of securities of the Company will not result in a violation of the
registration provisions of the Securities Act of 1933, as amended, or a
violation of the securities laws of any state.

 

1.         Please provide the following information:

 

Name:    

 

Name of additional purchaser:  

(Please complete information in Question 5)

 

Date of birth, or if other than an individual, year of organization or
incorporation:

 

     

 

2.          Residence address, or if other than an individual, principal office
address:

 

         

 

Telephone number:   

 

Social Security Number:   

 

Taxpayer Identification Number:   

 

3.          Business address:  

 

   

 

 

     

 

Business telephone number:   

 

4.          Send mail to: Residence _______ Business _______

 

5.          With respect to tenants in common, joint tenants and tenants by the
entirety, complete only if information differs from that above:

 

Residence address:   

 

     

 

Telephone number:   

 

Social Security Number:   

 

Taxpayer Identification Number:   

 

Business address:   

 

     

 

Business telephone number:   

 

Send Mail to: Residence _______ Business _______

 

6.          Please describe your present or most recent business or occupation
and indicate such information as the nature of your employment, how long you
have been employed there, the principal business of your employer, the principal
activities under your management or supervision and the scope (e.g. dollar
volume, industry rank, etc.) of such activities:

 

         

 

7.          Please state whether you (i) are associated with or affiliated with
a member of the Financial Industry Regulatory Association, Inc. (“FINRA”), (ii)
are an owner of stock or other securities of FINRA member (other than stock or
other securities purchased on the open market), or (iii) have made a
subordinated loan to any FINRA member:

 

  _______ _______     Yes No  

 

   

 

 

If you answered yes to any of (i) – (iii) above, please indicate the applicable
answer and briefly describe the facts below:

 

         

 

8A.         Applicable to Individuals ONLY. Please answer the following
questions concerning your financial condition as an “accredited investor”
(within the meaning of Rule 501 of Regulation D). If the purchaser is more than
one individual, each individual must initial an answer where the question
indicates a “yes” or “no” response and must answer any other question fully,
indicating to which individual such answer applies. If the purchaser is
purchasing jointly with his or her spouse, one answer may be indicated for the
couple as a whole:

 

8.1          Does your net worth* (or joint net worth with your spouse) exceed
$1,000,000?

 

  _______ _______     Yes No  

 

8.2          Did you have an individual income** in excess of $200,000 or joint
income together with your spouse in excess of $300,000 in each of the two most
recent years and do you reasonably expect to reach the same income level in the
current year?

 

  _______ _______     Yes No  

 

8.3          Are you an executive officer of the Company?

 

  _______ _______     Yes No  

 

* For purposes hereof, net worth shall be deemed to include ALL of your assets,
liquid or illiquid MINUS any liabilities.

 

** For purposes hereof, the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income”. For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.

 

8.B          Applicable to Corporations, Partnerships, Trusts, Limited Liability
Companies and other Entities ONLY:

 

The purchaser is an accredited investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):

 

___(i) a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity;

 

___(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 

   

 

 

___(iii) an insurance company as defined in Section 2(13) of the Act;

 

___(iv) an investment company registered under the Investment Company Act of
1940, as amended (the “Investment Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Act;

 

___(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

___(vi) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, where such plan has total assets
in excess of $5,000,000;

 

___(vii) an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (the “Employee Act”), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000, or a self-directed plan the
investment decisions of which are made solely by persons that are accredited
investors;

 

___(viii) a private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended;

 

___(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

___(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, as described in Rule 506(b)(2)(ii) promulgated
under the Act, who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment;

 

___(xi) an entity in which all of the equity investors are persons or entities
described above (“accredited investors”). ALL EQUITY OWNERS MUST COMPLETE
“EXHIBIT A” ATTACHED HERETO.

 

9.A          Do you have sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?

 

  _______ _______     Yes No  

 

ANSWER QUESTION 9B ONLY IF THE ANSWER TO QUESTION 9A WAS “NO.”

 

9.B          If the answer to Question 9A was “NO,” do you have a financial or
investment adviser (a) that is acting in the capacity as a purchaser
representative and (b) who has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?

 

  _______ _______     Yes No  

 

   

 

 

If you have a financial or investment adviser(s), please identify each such
person and indicate his or her business address and telephone number in the
space below. (Each such person must complete, and you must review and
acknowledge, a separate Purchaser Representative Questionnaire which will be
supplied at your request).

 

     

 

10.          You have the right, will be afforded an opportunity, and are
encouraged to investigate the Company and review relevant factors and documents
pertaining to the officers of the Company, and the Company and its business and
to ask questions of a qualified representative of the Company regarding this
investment and the properties, operations, and methods of doing business of the
Company.

 

Have you or has your purchaser representative, if any, conducted any such
investigation, sought such documents or asked questions of a qualified
representative of the Company regarding this investment and the properties,
operations, and methods of doing business of the Company?

 

  _______ _______     Yes No  

 

 

If so, briefly describe:        

  

If so, have you completed your investigation and/or received satisfactory
answers to your questions?

 

  _______ _______     Yes No  

 

11.          Do you understand the nature of an investment in the Company and
the risks associated with such an investment?

 

  _______ _______     Yes No  

 

12.          Do you understand that there is no guarantee of any financial
return on this investment and that you will be exposed to the risk of losing
your entire investment?

 

  _______ _______     Yes No  

 

13.          Do you understand that this investment is not liquid?

 

  _______ _______     Yes No  

 

14.          Do you have adequate means of providing for your current needs and
personal contingencies in view of the fact that this is not a liquid investment?

 

  _______ _______     Yes No  

 

15.          Are you aware of the Company’s business affairs and financial
condition, and have you acquired all such information about the Company as you
deem necessary and appropriate to enable you to reach an informed and
knowledgeable decision to acquire the Interests?

   

  _______ _______     Yes No  

 



   

 

 

16.          Do you have a “pre-existing relationship” with the Company or any
of the officers of the Company?

 

  _______ _______     Yes No  

 

(For purposes hereof, “pre-existing relationship” means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)

 

If so, please name the individual or other person with whom you have a
pre-existing relationship and describe the relationship:

 

     

 

   

 

  

17.          Exceptions to the representations and warranties made in Section
3.2 of the Securities Purchase Agreement (if no exceptions, write “none” – if
left blank, the response will be deemed to be “none”):

 

 

 

 

Dated: __________________, 2016

 

If purchaser is one or more individuals (all individuals must sign):

 

 

(Type or print name of prospective purchaser)

 

 

Signature of prospective purchaser

 

 

Social Security Number

 

 

(Type or print name of additional purchaser)

 

 

Signature of spouse, joint tenant, tenant in common or other signature, if
required

 

 

Social Security Number

 

   

 

  

Annex A

 

Definition of Accredited Investor

 

The securities will only be sold to investors who represent in writing in the
Securities Purchase Agreement that they are accredited investors, as defined in
Regulation D, Rule 501 under the Act which definition is set forth below:

 

1.            A natural person whose net worth, or joint net worth with spouse,
at the time of purchase exceeds $1 million (excluding home); or

 

2.            A natural person whose individual gross income exceeded $200,000
or whose joint income with that person’s spouse exceeded $300,000 in each of the
last two years, and who reasonably expects to exceed such income level in the
current year; or

 

3.            A trust with total assets in excess of $5 million, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person described in Regulation D; or

 

4.            A director or executive officer of the Company; or

 

5.            The investor is an entity, all of the owners of which are
accredited investors; or

 

6.            (a) bank as defined in Section 3(a)(2) of the Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act, (b) any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, (c) an insurance Company as defined in Section
2(13) of the Act, (d) an investment Company registered under the Investment
Company Act of 1940 or a business development Company as defined in Section
2(a)(48) of such Act, (e) a Small Business Investment Company licensed by the
United States Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958, (f) an employee benefit plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, if such plan has total
assets in excess of $5 million, (g) an employee benefit plan within the meaning
of Title I of the Employee Retirement Income Securities Act of 1974, and the
employee benefit plan has assets in excess of $5 million, or the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
that is either a bank, savings and loan institution, insurance Company, or
registered investment advisor, or, if a self-directed plan, with an investment
decisions made solely by persons that are accredited investors, (h) a private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940, or (i) an organization described in Section 501(c)(3) of
the Internal Revenue code, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the securities
offered, with assets in excess of $5 million.

 

   

 

  

EXHIBIT “A” TO ACCREDITED INVESTOR QUESTIONNAIRE

 

ACCREDITED CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, TRUSTS OR
OTHER ENTITIES INITIALING QUESTION 8B(xi) MUST PROVIDE THE FOLLOWING
INFORMATION.

 

I hereby certify that set forth below is a complete list of all equity owners in
__________________ [NAME OF ENTITY], a [TYPE OF ENTITY] formed pursuant to the
laws of the State of . I also certify that EACH SUCH OWNER HAS INITIALED THE
SPACE OPPOSITE HIS OR HER NAME and that each such owner understands that by
initialing that space he or she is representing that he or she is an accredited
individual investor satisfying the test for accredited individual investors
indicated under “Type of Accredited Investor.”

 

      signature of authorized corporate officer, general partner or trustee    
Name of Equity Owner Type of Accredited Investor1

 

     

 

1.       2.       3.       4.       5.       6.       7.       8.       9.   

 

10.   

 

 

1Indicate which Subparagraph of 8.1 - 8.3 the equity owner satisfies.

 

   

 



 

RULE 506 BAD ACTOR DISQUALIFICATION QUESTIONNAIRE

 

    ______________ ___, 2016 Name    

 

Emerald Medical Applications Corp. (the “Company”) is about to close a private
placement of secured convertible Notes and warrants pursuant to the terms of a
Securities Purchase Agreement. Under an SEC Rule effective September 23, 2013,
the Company is requesting each director and executive officer to complete and
execute this questionnaire. Please answer yes or no to all questions listed
below.

 

 

DEFINITION OF PROMOTERS

 

Under the Securities Act of 1933 (the “Act”) Rule 405 defines a promoter as any
person—individual or legal entity—that either alone or with others, directly or
indirectly takes initiative in founding the business or enterprise of the
issuer, or, in connection with such founding or organization, directly or
indirectly receives 10% or more of any class of issuer securities or 10% or more
of the proceeds from the sale of any class of issuer securities (other than
securities received solely as underwriting commissions or solely in exchange for
property).  The test considers activities “alone or together with others,
directly or indirectly”; therefore, the result does not change if there are
other legal entities (which may themselves be promoters) in the chain between
that person and the issuer.

 

DEFINITION OF INVESTMENT MANAGERS AND PRINCIPALS OF POOLED INVESTMENT FUND
ISSUERS

 

For issuers that are pooled investment funds, the rule covers investment
advisers and other investment managers of the fund; the directors, general
partners, managing members, executive officers and other officers participating
in the offering of such investment managers; and the directors, executive
officers and other officers participating in the offering of the investment
managers’ general partners or managing members.

 

DEFINITION OF COMPENSATED SOLICITORS

 

Persons compensated for soliciting investors as well as their directors, general
partners, managing members, executive officers and officers participating in the
offering.  This category covers any persons compensated for soliciting investors
but will typically involve broker-dealers and other intermediaries.

 

DEFINITION OF DIRECTORS, GENERAL PARTNERS AND MANAGING MEMBERS OF THE ISSUER

 

Members of the Board of Directors (for issuers that are corporations), general
partners (for issuers that are partnerships) and managing members (for issuers
that are limited liability companies).

 

DEFINITION OF EXECUTIVE OFFICERS AND PARTICIPATING OFFICERS OF THE ISSUER

 

The term “executive officer” means a company’s president, any vice president in
charge of a principal business unit, division or function (such as sales,
administration or finance), any other officer who performs a policy-making
function or any other person who performs similar policy-making functions. The
term “officer” means a president, vice president, secretary, treasurer or
principal financial officer, comptroller or principal accounting officer, as
well as any person who routinely performs corresponding functions. 
Participation in an offering would have to be more than transitory or incidental
involvement, and could include activities such as participation or involvement
in due diligence activities, involvement in the preparation of disclosure
documents, and communication with the issuer, prospective investors or other
offering participants.

 

DEFINITION OF 20% BENEFICIAL OWNERS OF THE ISSUER

 

Beneficial owners of 20% or more of the issuer’s outstanding equity securities,
calculated on the basis of total voting power rather than on the basis of
ownership of any single class of securities.

 

NOTE ON REFERENCES TO THE COMPANY

 

All references to the Company made herein include its predecessors and
affiliated issuers.



 

   

 

  

1.          Criminal Convictions: Within the past 10 years (or five years, in
the of case the Company), have you or the Company been convicted of any felony
or misdemeanor

 

(a)In connection with the purchase or sale of a security

 

  YES               NO              

 

(b)Involving the making of a false filing with the Securities and Exchange
Commission (the “SEC”)

 

  YES               NO               

 

(c)          Arising out of the conduct of the business of an underwriter,
broker, dealer, municipal securities dealer, investment adviser or paid
solicitor of purchasers of securities.

 

  YES               NO              

 

2.          Court injunctions and restraining orders: Within the past five
years, have you or the Company been the subject of a court injunction or
restraining order

 

(a)In connection with the purchase or sale of a security

 

  YES               NO              

 

(b)          Involving the making of a false filing with the SEC

 

  YES               NO              

 

(c)          Arising out of the conduct of the business of an underwriter,
broker, dealer, municipal securities dealer, investment adviser or paid
solicitor of purchasers of securities.

 

  YES               NO              

 

3.          Final orders of certain state and federal regulators: Have you or
the Company been the subject of any final orders of state regulators of
securities, insurance, banking, savings associations or credit unions; federal
banking agencies; the Commodity Futures Trading Commission and the National
Credit Union Administration that

 

(a)         Bar you or the Company from associating with a regulated entity,
engaging in the business of securities, insurance or banking, or engaging in
savings association or credit union activities or

 

  YES                 NO                

 

   

 

 

(b)         Are based on a violation of a law or regulation that prohibits
fraudulent, manipulative, or deceptive conduct and were issued within the last
10 years

 

  YES                 NO                

 

4.          SEC disciplinary orders: Are you or the Company currently the
subject of any SEC disciplinary orders relating to brokers, dealers, municipal
securities dealers, investment companies, and investment advisers and their
associated persons under Section 15(b) or 15B(c) of the Securities Exchange Act
of 1934, or Section 203(e) or (f) of the Investment Advisers Act that

 

(a)             Suspends or revokes your or the Company’s registration as a
broker, dealer, municipal securities dealer or investment adviser

 

  YES                NO               

 

(1)Places limitations on your or the Company’s activities, functions or
operations

 

  YES                 NO               

 

(2)          Bars you or the Company from being associated with any entity or
from participating in the offering of any penny stock

 

  YES                 NO                

 

5.          SEC cease-and-desist orders: Within the last five years, have you or
the Company been the subject of SEC orders to cease and desist from committing
or causing a violation or future violations of

 

(a) The scienter-based anti-fraud provisions of the federal securities laws

 

  YES                 NO                

 

(b) Section 5 of the Act

 

  YES                 NO                 

 

6.          Suspension or expulsion from membership in an SRO or from
association with an SRO member: Have you or the Company been suspended or
expelled from membership in, or suspended or barred from association with a
member of, a securities self-regulatory organization or “SRO” (i.e., a
registered national securities exchange or national securities association, such
as FINRA) for any act or omission to act constituting conduct inconsistent with
just and equitable principles of trade.

 

  YES                 NO                 

 

7.          SEC stop orders:

 

(a) Within the last five years, have you, as an officer or director of an
issuer, or the Company filed a registration statement or Regulation A offering
statement that was the subject of a SEC refusal order, stop order or order
suspending the Regulation A exemption, or are you now the subject of an
investigation or proceeding to determine whether such an order should be issued.

 

  YES                 NO                 

 

(b) Within the last five years, have you or the Company been, or been named as,
an underwriter of securities under a registration statement or Regulation A
offering statement that was the subject of a Commission refusal order, stop
order or order suspending the Regulation A exemption, or are you now the subject
of an investigation or proceeding to determine whether such an order should be
issued.

 

  YES                 NO                

 

   

 

 

8.          U.S. Postal Service false representation orders: Within the last
five years have you or the Company been subject to a U. S Postal Service false
representation order, temporary restraining order or preliminary injunction with
respect to conduct alleged by the U.S. Postal Service to constitute a scheme or
device for obtaining money or property through the mail by means of false
representations.

 

  YES                 NO                

 

The foregoing answers are true and correct in all respects. I understand that a
“yes” answer will disqualify the issuer from relying on exemption under Rule 506
under the Securities Act of 1933.

 

Dated:                        , 201        Signature  

 

   

 

 

Exhibit J to SPA

 

Kodiak Confirmations

 

Begin forwarded message:

From: Ryan Hodson <Ryan@kodiakfunds.com>

Subject: MRLA Follow-up

Date: June 7, 2016 at 3:01:26 AM EDT

To: "rrubin@parkavenuegroup.us" <rrubin@parkavenuegroup.us>

 

This email is to confirm there is no limitation on the use of proceeds under our
EPA.  Thank you.

Ryan

 

   

 

 

Exhibit K to SPA

 

EMERALD MEDICAL APPLICATIONS CORP.

2015 Award Plan

 

This 2015 Award Plan, sometimes referred to as the 2015 Share Incentive Plan, is
being adopted by Emerald Medical Applications Corp. f/k/a Zaxis International
Inc., a Delaware corporation (the "Corporation"), effective this 17th day of
September, 2015.

 

WHEREAS, the Corporation acknowledges that its wholly-owned subsidiary, Emerald
Medical Applications Ltd. ("Emerald Israel"), organized under the laws of the
State of Israel, adopted an award plan in 2014 (the "Emerald Israel 2014 Award
Plan"); and

 

WHEREAS, Emerald Israel., pursuant to a Share Exchange Agreement with the
Corporation, the closing of which was effective on July 14, 2015, became a
wholly-owned subsidiary of the Corporation; and

 

WHEREAS, the Corporation, as a condition of the above-referenced Share Exchange
Agreement, agreed to adopt an award plan following the closing of the Share
Exchange Agreement (the "2015 Award Plan").

 

NOW THEREFORE, the 2015 Award Plan is hereby adopted by the Corporation, as
follows:

 

ARTICLE I

Purpose

 

1.          This Emerald Medical Applications Corp. 2015 Award Plan (the "Plan")
is intended to advance the interests of Emerald Medical Applications Corp., a
Delaware corporation (the "Corporation") and its wholly-owned subsidiary,
Emerald Medical Applications Ltd. (the "Affiliated Corporation") by providing
present and future: (i) Israeli residents, employees and/or officers of the
Affiliated Corporation (including directors and other office holders of the
Affiliated Corporation who are also employees of the Affiliated Corporation),
and consultants and service providers of the Affiliated Corporation; and (ii)
employees and/or officers, directors and other office holders and consultants of
the Corporation, with an incentive to enter into and continue to be employed or
engaged by the Corporation or the Affiliated Corporation and to acquire a
proprietary interest in the long-term success of the Affiliated Corporation by
virtue of their being granted rights to acquire securities in the Corporation
under the Plan. The Corporation's Board of Directors (the "Board of Directors")
shall have the sole authority to determine additional persons which may be
granted rights under the Plan.

 

2.          The word "Affiliate", when used in the Plan, shall mean any
"employer company" within the meaning of Section 102(a) of the Israeli Income
Tax Ordinance (New Version), 5721-1961 (the "Ordinance").

 

   

 

 

ARTICLE II

Administration

 

3.          The Plan and any Sub-Plan (as such term defined below) shall be
administered by the Board of Directors of the Corporation. The Corporation's
Board of Directors shall have the authority in its sole discretion, subject and
not inconsistent with the express provisions of the Plan and any Sub-Plan, and
subject to applicable laws of the United States and the State of Israel, as the
case may be, to administer the Plan and any Sub-Plan and to exercise all the
powers and authorities specifically granted to it under the Plan and any
Sub-Plan as necessary and advisable in the administration of the Plan,
including, without limitation:

 

a.           To determine the persons eligible to be granted Awards ("Awards",
and each an "Award") and/or Options to purchase shares of the Corporation's
common stock, par value $0.0001 (the "Shares") under the Plan and any Sub-Plan,
as such term is defined below ("Grantees", and each a "Grantee"), provided
however, that (a) employees, officers and directors (excluding Controlling
Shareholders as defined in Section 32(9) of the Ordinance) ("Employees", and
each an "Employee") of the Corporation or the Affiliated Corporation may only be
granted Awards pursuant to Section 102 of the Ordinance and the rules and
regulations promulgated thereunder, including the Israeli Income Tax Regulations
(Tax Relief for Issue of Shares to Employees) of 2003, ("Section 102 Awards");
and (b) the Corporation's Controlling Shareholders, consultants, advisors,
service providers, or any other person who is not an Employee of the Corporation
or the Affiliated Corporation, as the case may be ("Consultants", and each a
"Consultant"), may only be granted Awards pursuant to Section 3(i) of the
Ordinance ("Section 3(i) Awards");

 

b.           To determine the type of Awards to be granted, i.e. Section 102
Awards or Section 3(i) Award (each, an "Award"), the dates on which each Award
will be granted (the "Grant Date") and the vesting schedule for the respective
Awards; (the "Vesting Schedule");

 

c.           To determine the number of Shares (as such term is defined below)
to which an Award may be exercised into if necessary, the terms, conditions and
restrictions of each Award, the Award Exercise Price, if any, (as defined
below), the date on which each Award becomes exercisable, the duration of the
exercise period and any other restrictions on the exercise of Award issued
hereunder;

 

d.           To determine the form or forms of the Award agreements under the
Plan and/or any Sub-Plan (the "Award Agreement") (which forms shall be
consistent with the terms of the Plan or Sub-Plan but need not be identical),
any other instruments that constitute or contain the Corporation's obligation to
grant an Award under the Plan and/or any Sub-Plan (each, a "Grant Instrument"),
and ancillary documentation;

 

e.           To determine whether, to what extent, and under what circumstances,
an Award may be settled, canceled, forfeited, exchanged or surrendered;

 

f.            To construe and interpret the Plan, Sub-Plan, Award Agreements,
any Award, Grant Instruments and ancillary documentation and to make all other
determinations deemed necessary or advisable for the administration of the Plan;

 

g.           To adopt Sub-Plans and to determine, if the Board of Directors sees
fit to so determine, that to the extent any terms of such Sub-Plan are
inconsistent with the terms of this Plan, the terms of such Sub-Plan shall
prevail; and

 

h.           To prescribe, amend and rescind rules and regulations relating to
the Plan.

 

4.          All decisions, determinations and interpretations of the Board of
Directors shall be final and binding on all Grantees, unless otherwise
determined by the Board of Directors.

 

   

 

 

5.          Insofar as the Board of Directors is entitled by law to delegate all
or any of its powers and authority granted to it under this Plan or any Sub-Plan
to a committee of the Board of Directors, the Board of Directors shall be
entitled to delegate such powers authority to its Remuneration Committee (the
"Committee"), if any. The Committee shall select one of its members as its
Chairman, and shall hold its meetings at such times and places as it shall
determine. A majority of its members shall constitute a quorum. All actions of
the Committee shall be taken with the approval of a majority of its members. Any
action may be taken by a written document (in lieu of meeting) signed by all the
members of the Committee, and action so taken shall be as effective as if it had
been taken by a vote of the majority of the members at a meeting duly called and
held. The Committee may appoint a secretary who shall keep records of its
meetings, and shall make such rules and regulations for the conduct of its
business as it shall determine.

 

6.          The Committee may recommend to the Board of Directors to adopt such
rules and regulations for implementing the Plan and any Sub-Plan as it may deem
advisable. No member or former member of the Board of Directors or of the
Committee shall be liable for any action, failure to act, or determination made
in good faith with respect to the Plan, any Sub-Plan or any right granted
thereunder.

 

7.          The Board of Directors may designate Awards granted pursuant to
Section 102 as (1) "Approved 102 Awards" (i.e. Awards granted pursuant to
Section 102(b) of the Ordinance and held in trust by a trustee for the benefit
of the Grantee); or (2) "Unapproved 102 Awards" (i.e. Awards granted pursuant to
Section 102(c) of the Ordinance and not held in trust by a trustee).

 

8.          The Board of Directors may elect for Approved 102 Awards to be
classified as either (1) "Work Income Awards" that qualify for tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance; or (2)
"Capital Gain Awards" that qualify for tax treatment in accordance with the
provisions of Section 102(b)(2) of the Ordinance (the "Election").

 

9.          Unapproved 102 Awards may be granted until the Election has been
appropriately filed with the Israeli tax authorities. The Election must be made
at least thirty days before the date of the first grant of an Approved 102 Award
under this Plan or Sub Plan according to the instructions published by the
Israeli tax authorities from time to time. The Election shall remain in effect
until the end of the subsequent year following the year during which the Board
of Directors first granted such Approved 102 Awards and thereafter shall
continue to be in effect unless otherwise determined by the Board of Directors.
During the period indicated in the sentence above, the Board of Directors may
grant only the type of Approved 102 Award it has elected, which Election shall
apply to all Grantees who were granted Approved 102 Awards during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
Ordinance, as amended. For the avoidance of doubt, such Election shall not
prevent the Board of Directors from granting, at all times, Unapproved 102
Awards to Employees or Section 3(i) Awards to Consultants.

 

10.         "Sub-Plan" shall mean any supplements or sub-plans to the Plan
adopted by the Board of Directors, applicable to Grantees employed in a certain
country or region or subject to laws of a certain country or region, as deemed
by the Board of Directors to be necessary or desirable to comply with the laws
of such region or country, or to accommodate the tax policy or custom thereof,
which, if and to the extent applicable to any particular Grantee, shall
constitute an integral part of the Plan.

 

ARTICLE III



Exercised Shares

 

11.         The Shares to be issued, granted or awarded under the Plan as Awards
or upon the exercise of the Awards (hereinafter, the "Options", "Awards" or the
“Exercised Shares”) shall be authorized but unissued Shares, par value $0.0001.
A total of up to 2,000,000 Shares are initially reserved for issuance under the
Plan, except that number of Shares shall be adjusted in accordance with the
provisions of Article IX (Changes in Capitalization) hereof. Notwithstanding the
foregoing the Corporation may, from time to time, increase the number of Shares
reserved for issuance under the Plan.

 

12.         The number of Shares available for grant of Awards under the Plan
shall be decreased by the sum of the number of Shares with respect to which
Awards have been granted and are then outstanding and the number of Exercised
Shares. In the event that any outstanding Award under the Plan for any reason
expires, is terminated, or is canceled, the Shares covered by the unexercised
portion of such Award may again be subject to Awards under the Plan.

 

13.         The Corporation shall at all times during the term of the Plan
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Awards granted according to this Plan or any
Sub-Plan, and shall, from time to time, use its best efforts to comply with all
laws and regulations which, in the opinion of counsel for the Corporation, shall
be applicable thereto.

 

   

 

 

ARTICLE IV

Exercise Price

 

14.         Each Award Agreement and Grant Instrument with respect to an Award,
Option or otherwise shall set forth the amount which will be paid by the Grantee
to the Corporation upon exercise which shall be determined by the Corporation's
Board of Directors, from time to time but shall not be less that $0.0001 nor
more than $0.40 (the “Award Exercise Price”). Payment shall be made in cash, or
by certified check in the manner prescribed in Article VI (Exercise of Awards,
Termination) hereof.

 

ARTICLE V

Terms of Awards

 

15.         When relevant, The Board of Directors shall determine the vesting
dates or the restriction period on which, or circumstances in which, Awards may
be exercised, in whole or in part or to determine that no restriction period
shall apply to Awards ("Vesting Period" and "Vested Awards", "Restriction
Period" and "Unrestricted Awards", respectively). If Awards are exercisable in
installments, then the installments or portions thereof which are exercisable
and not exercised shall remain exercisable until such Awards expire or terminate
in accordance with the provisions herein.

 

16.         Notwithstanding any other provision of the Plan, no Award shall be
exercisable after a date ten years from the date of grant of such Award (the
"Expiration Date").

 

17.         Unless determined otherwise by the Board of Directors with regard to
all or any of the Grantees or the Awards and subject to the provisions of this
Plan, the Awards will be exercisable into Exercised Shares and become Vested
Awards or Unrestricted Awards, as determined in the Award Agreement.

 

ARTICLE VI

Exercise of Awards, Termination

 

18.         Subject to Article X (Trustee) below, the Grantee may exercise any
Vested or Unrestricted Award by signing and returning to the Corporation at its
principal office a notice of exercise in the form prescribed from time to time
by the Board of Directors (a "Notice of Exercise"), along with payment for the
Exercised Shares purchased thereby. Such payment will be made in dollars or
shekels in accordance with the terms of the specific Award Agreement.

 

19.         Subject to Article X (Trustee) below, the Corporation shall issue
Exercised Shares, in the name of the respective Grantee, and deliver to such
Grantee a certificate or certificates, as the case may be, representing such
Exercised Shares as soon as practicable after a Notice of Exercise and payment
for the Exercised Shares shall have been received by the Corporation. If Article
X (Trustee) applies, then exercise of the Vested or Unrestricted Awards will be
subject to the agreement with the Trustee, as such term is defined below, and in
accordance with Section 102 of the Ordinance.

 

20.         The Corporation may, if required under any applicable law, require
that a Grantee deposits with the Corporation, in cash, at the time of exercise,
such amount as the Corporation deems necessary to satisfy its obligations to
withhold taxes or other amounts incurred by reason of the exercise of Vested or
Unrestricted Awards or the transfer of Exercised Shares thereupon.

 



21.         All Shares purchased upon the exercise of a Vested or Unrestricted
Awards as provided herein shall be fully paid.

 

22.         In the event that a Vested or Unrestricted Award is exercised by any
person or persons other than the Grantee, pursuant to Article VII
(Non-Transferability of Award Rights), such Notice of Exercise shall be
accompanied by appropriate proof of the right of such person or persons to
exercise such Vested Award.

 

23.         If the Grantee shall cease to be employed or engaged by a
Corporation, as the result of its resignation, then the Grantee shall have the
right to exercise the Vested or Unrestricted Awards, but only to the extent that
the Vested or Unrestricted Awards are exercisable as of the date the Grantee
resigns (according to the provisions of Article V (Terms of Awards)), within
thirty (30) days as of the Termination Date (as such term is defined below).

 

   

 

 



24.         If the Grantee shall cease to be employed or engaged by a
Corporation, as a result of its dismissal without cause, then the Grantee shall
have the right to exercise the Vested or Unrestricted Awards, but only to the
extent that the Vested or Unrestricted Awards are exercisable on the date of
Grantee's dismissal (according to the provisions of Article V (Terms of
Awards)), within ninety (90) days after the Termination Date.

 

25.         If the Grantee shall cease to be employed or engaged by a
Corporation as the result of its disability, then the Vested or Unrestricted
Awards, to the extent that they are exercisable by the Grantee at the time it
ceases to be employed or engaged by the Corporation, and only to the extent that
the Vested or Unrestricted Awards are exercisable as of such time as defined in
Article V (Terms of Awards), may be exercised by the Grantee within one (1)
year, after the Termination Date.

 

26.         If the Grantee shall decease while employed or engaged by a
Corporation, its estate, personal representative, or beneficiary shall have the
right, subject to the provisions of Article V (Terms of Awards), to exercise the
Vested or Unrestricted Awards (to the extent that the Grantee would have been
entitled to do so at the time of its death) at any time within six months from
the date of its death.

 

27.         If the Grantee shall be terminated for cause (as defined below),
then, all Awards, whether exercisable or not on the date that the Corporation
delivers to the Grantee a termination notice, will expire and may not be further
exercised.

 

28.         For the purpose of this Plan, "for cause" shall exist if a Grantee
(i) breaches of non-disclosure or non-competition provisions; (ii) engages in
willful misconduct with respect to the Corporation or any Affiliated Corporation
in connection with its employment or other agreement with Corporation or
Affiliated Corporation; (iii) is convicted of a felony; or (iv) in the event
that the Grantee's engagement with the Corporation or the Affiliated Corporation
is terminated in circumstances under which, if the Grantee had been an employee
of the Corporation or the Affiliated Corporation, as applicable, such engagement
would be terminated without severance pay.

 

29.         All terms and conditions herein are subject to any applicable law.

 

30.         For purposes of this Article VI, "Termination Date" shall mean the
date on which Grantee’s employment or engagement with Corporation or Affiliated
Corporation is terminated.

 

ARTICLE VII

Non-Transferability of Award Rights

 

31.         Notwithstanding any other provision of the Plan, any right in
connection to an Awards (other than Exercised Shares) ("Awards Rights"), that is
granted hereunder, shall not be assignable or transferable other than by will or
the laws of descent and distribution. To the extent provided in Article VI
(Exercise of Awards, Termination), a Vested or Unrestricted Award may be
exercised, during the lifetime of the Grantee, only by the Grantee. More
particularly (but without limiting the generality of the foregoing), the Awards
Rights may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Awards
contrary to the provisions of the Award Agreement or the Plan or any Sub-Plan,
and the levy of any execution, attachment, or similar process upon the Awards,
shall be null and void and without effect; provided, however, that if the
Grantee shall decease while in the employ of the Affiliated Corporation, its
estate, personal representative, or beneficiary shall have the right to exercise
the Vested or Unrestricted Award to the extent exercisable in accordance with
Article VI (Exercise of Awards, Termination). For the avoidance of any doubt,
and notwithstanding the foregoing, it is hereby clarified that Exercised Shares
(including Unrestricted shares), may be transferred by the Grantee or its
successors upon the lapse of the Trust Period, with no restrictions.

 

   

 

 

ARTICLE VIII

Adjustments

 

32.         In any of the following events (each a "Transaction"):

 

a.           a merger or consolidation of the Corporation (a "Merger") with or
into any entity (the "Successor Corporation") resulting in the Successor
Corporation being the surviving entity; or

 

b.           an acquisition of all or substantially all of the shares, assets or
business of the Corporation in one or more related transactions by another party
("Share Sale") (in each case such acquirer of shares, business or assets is
referred to herein as the "Acquiring Corporation");

 

c.           a change of control on the company i.e. any transfers of shares by
a controlling shareholder which constitute a transfer of control in the company
whether by an existing shareholder or a new shareholder of the company.

 

Awards which are not Vested or Restricted Awards remain outstanding under the
Plan shall be treated by the Successor Corporation or the Acquiring Corporation,
as the case may be, in a fair and reasonable manner so that the each of the
Grantees under this Plan will not be economically harmed as a result of such a
Transaction. The Successor Corporation or the Acquiring Corporation shall have
the right, among other alternatives, to substitute the Awards (whether Vested
(but not yet exercised) or Awards that are Restricted Awards or not Vested
Awards) for its own securities (the "Substitute Awards"), to retain this Plan
with no change or to adopt a new plan under. In the event the Successor
Corporation or the Acquiring Corporation chooses to substitute the Awards for
Substitute Awards, appropriate equitable adjustments shall be made in the
purchase price per share of the Substitute Awards, and all other terms and
conditions of the Award Agreements, such as the Vesting Period, shall remain in
force.

 

Subject to any provision in the Certificate of Incorporation of the Corporation,
as amended from time to time (the “Articles”), in the event of a Share Sale or a
Merger, each Grantee shall participate in the Share Sale or the Merger and sell
or exchange, as the case may be, all of his or her Exercised Shares in the
Corporation, provided, however, that each such Exercised Shares shall be sold or
exchanged at a price or ratio (as the case may be) equal to that of any other
share of the same class sold or exchanged under the Share Sale or the Merger in
accordance with the provisions of the Corporation's Certificate of
Incorporation.

 

With respect to Exercised Shares held in trust the following procedure will be
applied: the Trustee (as defined below) will transfer the Exercised Shares held
in trust and sign any document in order to effectuate the transfer of Exercised
Shares, including share transfer deeds, provided, however, that the Trustee
receives a notice from the Board, specifying that: (i) all or substantially all
of the issued outstanding share capital of the Corporation is to be sold or
exchanged, and therefore the Trustee is obligated to transfer the Exercised
Shares held in trust; (ii) the Corporation is obligated to withhold at the
source all taxes required to be paid upon release of the Exercised Shares from
the trust and to provide the Trustee with evidence, satisfactory to the Trustee,
that such taxes indeed have been paid; (iii) the Corporation is obligated to
transfer the consideration for the Exercised Shares directly to the Grantees.

 

Unrestricted Awards and Exercised Shares during and after the lapse of the Trust
Period shall not be economically harmed in any case as a result of a
Transaction; such Awards shall be subject to the provisions of the Articles.

 

It is hereby clarified that no adjustments (including adjustments to Exercise
Price and to number of Awards or of the Shares underlying the Awards) shall be
made pursuant to any distribution of dividend by means of cash.

 

33.         The Board of Directors shall have full authority to determine any
provisions regarding the acceleration of the Vesting or Restriction Period of
any Award or the cancellation of all or any portion of any outstanding
restrictions with respect to any Award or Share upon certain events or
occurrences, and to include such provisions in the Award Agreement on such terms
and conditions as the Board of Directors shall deem appropriate. Without
derogating from the generality of the foregoing, upon the Occurrence of a
Transaction, and unless decided otherwise in the Award Agreement, all of the
remaining Restricted or Unvested Awards held by a Grantee shall become
immediately vested and exercisable.

 

   

 

 

34.         Subject to applicable law, the Board of Directors shall have full
authority, at any time and from time to time, without the approval of the
shareholders of the Corporation, to (i) grant in its discretion to the holder of
an outstanding Award, in exchange for the surrender and cancellation of such
Award, a new Award having an exercise price lower than provided in the Award
(and related Award Agreement) so surrendered and canceled and containing such
other terms and conditions as the Board of Directors may prescribe in accordance
with the provisions of the Plan, or (ii) effectuate a decrease in the Award
Exercise Price of outstanding Awards. At the full discretion of the Board of
Directors such actions may be brought before the shareholders of the Corporation
for their approval.

 

ARTICLE IX

Changes in Capitalization

 

35.         The number of Shares to which each outstanding Award is exercisable,
together with those Shares otherwise reserved for the purposes of the Plan for
Awards not yet exercised as provided hereunder, shall be proportionately
adjusted for any increase or decrease in the number of Shares resulting from a
share split, reverse share split, combination or reclassification of the Shares,
as well as for any distribution of bonus shares. Such adjustment shall be made
by the Board of Directors, whose determination in that respect shall be final,
binding and conclusive.

 

ARTICLE X

Trustee

 

36.         Approved 102 Awards granted under the Plan or any Sub-Plan and any
Exercised Shares allocated or issued upon exercise of such Approved 102 Awards,
including all rights attached to such Exercised Shares, and other securities of
the Corporation received subsequently following any realization of rights
(including bonus shares), will be allocated or issued to a trustee nominated by
the Board of Directors (the "Trustee") and approved in accordance with the
provisions of Section 102 of the Ordinance, and will be held by the Trustee for
the benefit of the Grantees.

 

37.         Approved 102 Awards and any Exercised Shares received following
exercise of Approved 102 Awards, including all rights attached to such Exercised
Shares, and other securities received subsequently following any realization of
rights (including bonus shares) ("Awards, Shares and Related Rights" or "OSRR"),
will be held by the Trustee for a period of (i) with respect to Capital Gain
Awards, at least twenty four (24) months from the Grant Date or (ii) with
respect to Work Income Awards, at least twelve (12) months from the Grant Date ,
or such other periods as shall be determined in the Ordinance from time to time
or regulations promulgated thereunder (the “Trust Period”). The Trustee shall
continue to hold, and not transfer to any Grantee, any OSRR, during the Trust
Period. Upon the end of the Trust Period; the Grantee shall be entitled to
receive the OSRR, subjected to the payment of any tax liability of the Grantee.
If the requirements for Approved 102 Awards are not met, then the Approved 102
Awards will be regarded as Unapproved 102 Awards. Subject to foregoing, in the
event of sale of all the Corporation's share capital, Exercised Shares received
upon the exercise of Awards may be sold or transferred, and the Trustee may
release such Exercised Shares (or Approved 102 Awards) from trust, prior to the
lapse of the Trust Period, provided, however, that tax is paid or withheld in
accordance with Section 102(b)(4) of the Ordinance, Section 7 of the Income Tax
Rules (Tax Relief in Issuance of Shares to Employees), 2003 and any other
applicable laws, or that the Israeli tax Authority has issued a tax ruling
allowing the trustee to transfer the OSRR to the Grantee. However, the Board of
Directors may, in its sole discretion, require a Grantee not to sell the
Exercised Shares or transfer the Awards in the Grantee’s name prior to the lapse
of the Trust Period.

 

38.         All rights attached to any Exercised Shares received following
exercise of Approved 102 Awards, and other securities received subsequently
following any realization of rights (including bonus shares), will be subject to
the same taxation treatment applicable to such received securities.

 

39.         Section 3(i) Awards granted under the Plan or any Sub-Plan and any
Exercised Shares allocated or issued upon exercise of such Section 3(i) Awards
and other securities received following any realization of rights, in the Board
of Director’s discretion, be allocated or issued to a Trustee and will be held
by such Trustee until all of the terms required for release thereof, as set
forth herein and in the applicable Award agreement with the Grantee, are
fulfilled, including payment of all required taxes.

 

   

 

 

40.         Without derogating from the foregoing, the Trustee shall not
transfer to the Grantee any Exercised Shares allocated or issued upon exercise
of Awards prior to the lapse of the Trust Period and to the full payment of the
Grantee’s tax liabilities arising from or relating to the Awards which were
granted to such Grantee or any Exercised Shares allocated or issued upon
exercise of such Awards.

 

41.         Upon receipt of an Award, the Grantee shall sign an undertaking to
release the Trustee from any liability in respect of any action or decision duly
taken and bona fide executed in relation with Plan or any Sub-Plan or any Award
or Exercised Share granted to the Grantee thereunder.

 

ARTICLE XI

No Obligation to Exercise Award

 

42.         Granting of an Award shall impose no obligation on the Grantee to
exercise such Award.

 

ARTICLE XII

Use of Proceeds

 

43.         The proceeds received from the issuance of Exercised Shares upon
exercise of Awards pursuant to the Plan shall be used for general corporate
purposes, as determined by the Board of Directors.

 

ARTICLE XIII

Rights of a Shareholder; Voting Rights

 

44.         The Grantee shall have no rights of a shareholder with respect to
Exercised Shares to be acquired by the exercise of an Award until such Exercised
Shares are issued to the Grantee, according to this Plan or any other Sub-Plan,
following exercise of those Awards which are fully vested and exercisable. Upon
issuance of such Exercised Shares, the Grantee shall have the rights of a
shareholder attached to Shares subject to the Voting Proxy defined below.

 

45.         In the Award Agreement, the Grantee will grant the Chairman of the
Board of Directors, or any other person designated by the Board of Directors, an
irrevocable proxy (a "Voting Proxy") to represent the Grantee at, and to receive
invitation for, all meetings of the shareholders of the Corporation, and to vote
or abstain from voting the Grantee's Exercised Shares at such meetings. Upon the
consummation of an IPO of Corporation shares, the Voting Proxy will be deemed
cancelled and of no further effect. The Voting Proxy shall be used in order to
vote the Exercised Shares in the same manner that the majority of the shares
represented in such meeting (or written consent thereof) are voted by the other
shareholders of the Corporation.

 

ARTICLE XIV

Employment/Engagement Rights

 

46.         Nothing in the Plan, in any Sub-Plan or in any Award granted
hereunder shall confer on any Grantee who is an employee or service provider any
right to continue in the employ or engagement of or with the Corporation or a
Corporation, as the case may be, or to interfere in any way with the right of
the Corporation or a Corporation to terminate the Grantee’s employment or
engagement at any time.

 

ARTICLE XV

Compliance with the Law

 

47.         The Corporation is relieved from any liability for the non-issuance
or non-transfer or any delay in issuance or transfer of any Exercised Shares
subject to Awards under the Plan which results from the inability of the
Corporation to obtain, or from any delay in obtaining, from any regulatory body
having jurisdiction, all requisite authority to issue or transfer the Exercised
Shares upon exercise of the Awards under the Plan, if counsel for the
Corporation deems such authority necessary for lawful issuance or transfer of
any such Exercised Shares. Appropriate legends may be placed on the share
certificates evidencing Exercised Shares issued upon exercise of Awards to
reflect such transfer restrictions.

 

   

 

 

ARTICLE XVI

Transfer of Exercised Shares

 

48.         Any Transfer of Exercised Shares shall be subject to the provisions
of the Articles, the Securities Law, and any other applicable law.

 

ARTICLE XVII

Investment Representation

 

49.         Each Grantee exercising any Award under the Plan acknowledges, by
virtue of such exercise, that the Corporation has not, as of the date of the
approval of this Plan by the Board of Directors, registered the Exercised Shares
covered thereby under any applicable securities laws. The Grantee shall sign and
deliver to the Corporation, if requested, a separate investment representation,
certificate or such other document as may be required by the Corporation’s
counsel, to such effect; provided, however, that such Award, representation,
certificate or other document may provide that the said investment restriction
shall not be operative as to such Exercised Shares as may in the future be
registered with the relevant securities authority pursuant to applicable laws.
Furthermore, the Corporation may place a legend on any share certificate
delivered to the Grantee to the effect that such Exercised Shares were acquired
pursuant to an investment representation and without registration of the
Exercised Shares.

 

ARTICLE XVIII

Effectiveness and Term of Plan

 

50.         This Plan was adopted by the Board of Directors on September 1,
2015. It shall expire on the earlier of (a) ten (10) years from the date of its
adoption by the Board of Directors (namely, on August 31, 2025), except as to
Awards outstanding on that date, or (b) the consummation of an IPO of
Corporation shares. No Award shall be granted pursuant to the Plan after its
expiration. All Shares reserved for issuance under the Plan, in respect of which
the right of a Grantee to purchase the same shall for any reason terminate,
expire or otherwise cease to exist, shall again be available for grant through
Awards under the Plan.

 

51.         The Board of Directors may, without the consent of the shareholders
of the Corporation or the Grantees under the Plan or any Sub-Plan, at any time
terminate the Plan or any Sub-Plan, entirely and at any time, from time to time,
amend or modify the Plan or Sub-Plan, provided that no such action shall
adversely affect Awards granted hereunder without the Grantee’s consent, and
provided further that no such action by the Board of Directors, without the
approval of the shareholders, may increase the total number of Shares which may
be purchased pursuant to Awards granted under the Plan or the Sub-Plan.

 

   

 

 

52.         The exercise of an Award that is granted hereunder shall be subject
to the condition that if at any time the Corporation shall determine in its
discretion that the satisfaction of withholding tax or other withholding
liabilities, or that the listing, registration, or qualification of any
Exercised Shares otherwise deliverable upon such exercise upon any securities
exchange or under any national, state or federal law, or that the consent or
approval of any regulatory body, is necessary or desirable as a condition of, or
in connection with, such exercise in the delivery or purchase of Exercised
Shares pursuant thereto, then in any such event, such exercise shall not be
effective unless such withholding, listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Corporation. Any tax obligations arising from the grant or
exercise of an Award, from the payment for the Exercised Shares covered thereby
or from any other event or act (of the Corporation, the Affiliated Corporation,
or the Grantee) hereunder, shall be borne solely by the Grantee, other than tax
which applies to the Corporation due to its receipt of the Award Exercise Price,
if any, which shall be borne by the Corporation. Furthermore, the Grantee hereby
agrees and undertakes to indemnify the Corporation and the Affiliated
Corporation, their directors and officers and any Trustee that holds the Awards,
and hold them harmless against and from any and all liability for any such tax
or interest thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Grantee.

 

53.         The Plan, the Grant Instrument and all other documents or
instruments issued hereunder shall be governed by and interpreted in accordance
with the laws of the State of Israel. Any dispute arising out of, or in
connection with, this Plan shall be submitted to competent courts in Tel-Aviv,
Israel, which shall have sole and exclusive jurisdiction over such dispute.

 

54.         Each notice relating to the Plan shall be in writing and delivered
in person or by first class mail; postage prepaid, to the address as hereinafter
provided. Each notice shall be deemed to have been given on the date it is
received. Each notice to the Corporation shall be addressed to it at its
principal offices. Each notice to the Grantee or other person or persons then
entitled to exercise an Award shall be addressed to the Awardee or such other
person or persons at the Grantee's last known address.

 

ARTICLE XXIII

Interpretation

 

55.         The interpretation and construction of any terms or conditions of
the Plan, of any Sub-Plan, or of this Agreement or other matters related to the
Plan by the Board of Directors shall be final, binding and conclusive.

 

***

   

